Exhibit 10.2

Execution Version

INTERCREDITOR AGREEMENT

Dated as of January 11, 2016

among

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as First Lien Administrative Agent

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Collateral Trustee

and acknowledged and agreed to by

SUNEDISON, INC.,

as the Company

and the other Grantors referred to herein



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

 

Definitions

     2   

1.1

 

Defined Terms

     2   

1.2

 

Terms Generally

     13   

SECTION 2.

 

Lien Priorities

     13   

2.1

 

Relative Priorities

     13   

2.2

 

Prohibition on Contesting Liens; No Marshaling

     14   

2.3

 

No New Liens

     15   

2.4

 

Similar Liens and Agreements

     16   

2.5

 

Perfection of Liens

     16   

2.6

 

Nature of First Lien Obligations

     17   

SECTION 3.

 

Enforcement

     17   

3.1

 

Exercise of Remedies

     17   

3.2

 

Actions Upon Breach; Specific Performance

     21   

SECTION 4.

 

Payments

     22   

4.1

 

Application of Proceeds

     22   

4.2

 

Payments Over

     23   

SECTION 5.

 

Other Agreements

     24   

5.1

 

Releases

     24   

5.2

 

Insurance

     26   

5.3

 

Amendments to First Lien Loan Documents and Second Lien Documents

     27   

5.4

 

Confirmation of Subordination in Second Lien Collateral Documents

     29   

5.5

 

Gratuitous Bailee/Agent for Perfection

     30   

5.6

 

When Discharge of Obligations Deemed to Not Have Occurred

     32   

5.7

 

Purchase Right

     33   

5.8

 

Designation of Hedging/Bank Product Obligations

     35   

SECTION 6.

 

Insolvency or Liquidation Proceedings

     35   

6.1

 

Finance and Sale Issues

     35   

6.2

 

Relief from the Automatic Stay

     36   

6.3

 

Adequate Protection

     37   

6.4

 

No Waiver

     39   

6.5

 

Avoidance Issues

     39   

6.6

 

Reorganization Securities

     39   

6.7

 

Post-Petition Interest

     39   

6.8

 

Waiver

     40   

6.9

 

Separate Grants of Security and Separate Classification

     40   

6.10

 

Effectiveness in Insolvency or Liquidation Proceedings

     41   

 

i



--------------------------------------------------------------------------------

SECTION 7.

 

Reliance; Waivers; Etc

     41   

7.1

 

Reliance

     41   

7.2

 

No Warranties or Liability

     41   

7.3

 

No Waiver of Lien Priorities

     42   

7.4

 

Obligations Unconditional

     44   

SECTION 8.

 

Miscellaneous

     45   

8.1

 

Integration/Conflicts

     45   

8.2

 

Effectiveness; Continuing Nature of this Agreement; Severability

     45   

8.3

 

Amendments; Waivers

     46   

8.4

 

Information Concerning Financial Condition of the Company and its Subsidiaries

     46   

8.5

 

Subrogation

     47   

8.6

 

Application of Payments

     47   

8.7

 

Submission to Jurisdiction; Certain Waivers

     48   

8.8

 

WAIVER OF JURY TRIAL.

     49   

8.9

 

Notices

     49   

8.10

 

Further Assurances

     49   

8.11

 

APPLICABLE LAW

     50   

8.12

 

Binding on Successors and Assigns

     50   

8.13

 

Section Headings

     50   

8.14

 

Counterparts

     50   

8.15

 

Authorization

     51   

8.16

 

No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights

     51   

8.17

 

No Indirect Actions

     51   

8.18

 

Additional Grantors

     51   

EXHIBITS

    

Exhibit A – Joinder Agreement (Additional Grantors)

  

 

ii



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”), is
dated as of January 11, 2016, and entered into by and among WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), as administrative agent for the holders of
the First Lien Obligations (as defined below) (in such capacity and together
with its successors and assigns from time to time, the “First Lien
Administrative Agent”) and WILMINGTON TRUST, NATIONAL ASSOCIATION (“Wilmington
Trust”), as collateral trustee for the holders of the Second Lien Obligations
(as defined below) (in such capacity and together with its successors and
assigns from time to time, the “Second Lien Collateral Trustee”) and
acknowledged and agreed to by SUNEDISON, INC., a Delaware corporation (the
“Company”) and the other Grantors (as defined below). Capitalized terms used in
this Agreement have the meanings assigned to them in Section 1 below.

RECITALS

The Company, the lenders and agents party thereto, and Wells Fargo, as
administrative agent, have entered into the First Lien Credit Agreement dated as
of February 28, 2014 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time or, subject to Section 5.3 hereof,
Refinanced, the “First Lien Credit Agreement”; provided, however, that no such
agreement governing any Refinanced Indebtedness shall constitute a First Lien
Credit Agreement if such agreement expressly provides that it is not intended to
be a First Lien Credit Agreement hereunder);

The Company, the lenders party thereto, and Deutsche Bank AG New York Branch, as
administrative agent (in such capacity and together with its successors in such
capacity, the “Second Lien Administrative Agent”), Joint Lead Arrangers and
Joint Book Runners named therein, and the Sole Syndication Agent named therein,
have entered into the Second Lien Credit Agreement dated as of January 11, 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, or, subject to Section 5.3 hereof, Refinanced, the “Second
Lien Credit Agreement”; provided, however, that no such agreement governing any
Refinanced Indebtedness shall constitute a Second Lien Credit Agreement if such
agreement expressly provides that it is not intended to be a Second Lien Credit
Agreement hereunder);

The Company intends to issue 5.00% guaranteed convertible senior secured notes
due July 2, 2018 (including any related exchange notes, the “Second Lien Notes”)
in an aggregate principal amount of $225,000,000 pursuant to an Indenture dated
as of the date hereof (as amended, supplemented, amended and restated or
otherwise modified and in effect from time to time, or, subject to Section 5.3
hereof, Refinanced, the “Second Lien Indenture”; provided, however, that no
agreement governing any Refinanced Indebtedness shall constitute a Second Lien
Indenture if such agreement expressly provides that it is not intended to be a
Second Lien Indenture hereunder) among the Company, the guarantors party thereto
and Wilmington Trust, as trustee (in such capacity and together with its
successors in such capacity, the “Second Lien Indenture Trustee”).



--------------------------------------------------------------------------------

Pursuant to (i) the First Lien Credit Agreement, the Company has agreed to cause
certain current and future Subsidiaries to agree to guarantee the First Lien
Obligations pursuant to a Subsidiary Guaranty (the “First Lien Subsidiary
Guaranty”) and (ii) the Second Lien Credit Agreement and the Second Lien
Indenture, the Company has agreed to cause certain current and future
Subsidiaries to agree to guarantee the Second Lien Obligations pursuant to the
Subsidiary Guaranties (the “Second Lien Subsidiary Guaranties”);

The obligations of the Company under the First Lien Credit Agreement, the
obligations of the Company and the other Grantors under certain Hedge Agreements
and in respect of Bank Product Obligations, and the obligations of the
Subsidiary guarantors under the First Lien Subsidiary Guaranty are secured on a
first-priority basis by liens on substantially all the assets of the Company and
the Subsidiary guarantors (such current and future Subsidiaries of the Company
providing a guarantee thereof, the “Guarantor Subsidiaries”), respectively,
pursuant to the terms of the First Lien Collateral Documents;

The obligations of the Company under the Second Lien Credit Agreement the Second
Lien Indenture and the Other Pari Passu Lien Debt Documents (as defined below)
and the obligations of the Guarantor Subsidiaries under the Second Lien
Subsidiary Guaranties will be secured on a second-priority basis by liens on
substantially all the assets of the Company and the Guarantor Subsidiaries,
respectively, pursuant to the terms of the Second Lien Collateral Documents;

The First Lien Loan Documents and the Second Lien Documents provide, among other
things, that the parties thereto shall set forth in this Agreement their
respective rights and remedies with respect to the Collateral; and

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, each of the First Lien Administrative
Agent (on behalf of each First Lien Claimholder) and the Second Lien Collateral
Trustee (on behalf of each Second Lien Claimholder), intending to be legally
bound, hereby agrees as follows:

AGREEMENT

SECTION 1. Definitions.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Administrative Agent” means any First Lien Administrative Agent and/or any
Second Lien Collateral Trustee, as the context may require.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, (a) any other Person
that, directly or indirectly, Controls, is Controlled by or is under common
Control with the Person specified or is a director or officer of the Person
specified or (b) any other Person that directly or indirectly owns 10% or more
of any class of equity interests of the Person specified.

“Agreement” has the meaning set forth in the Preamble to this Agreement.

“Bank Product Obligations” means, all obligations and liabilities (whether
direct or indirect, absolute or contingent, due or to become due or now existing
or hereafter incurred) of the Company or any other Grantor, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise, which may arise under, out of, or in connection with any
treasury, investment, depository, clearing house, wire transfer, cash management
or automated clearing house transfers of funds services or any related services,
to any Person permitted to be a secured party in respect of such obligations
under the applicable First Lien Loan Documents or Second Lien Documents,
including, without limitation, First Lien Obligations arising from Related
Treasury Management Arrangements (as defined in the First Lien Credit
Agreement).

“Bankruptcy Case” means a case under the Bankruptcy Code or any other Bankruptcy
Law.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Claimholders” means the First Lien Claimholders and/or the Second Lien
Claimholders, as the context may require.

“Collateral” means, at any time (except for Excluded Collateral, upon which
neither the First Lien Administrative Agent nor the Second Lien Collateral
Trustee shall hold a Lien but upon which the Second Lien Administrative Agent
shall hold a Lien), all of the assets and property of any Grantor, whether real,
personal or mixed, in which the holders of First Lien Obligations and the
holders of Second Lien Obligations (or their respective Administrative Agents)
hold, purport to hold or are required to hold, a security interest at such time
(or, in the case of the First Lien Obligations, are deemed pursuant to Section 2
to hold a security interest), including any property subject to Liens granted
pursuant to Section 6 to secure both First Lien Obligations and Second Lien
Obligations.

 

3



--------------------------------------------------------------------------------

“Collateral Documents” means the First Lien Collateral Documents and the Second
Lien Collateral Documents.

“Company” has the meaning set forth in the Preamble to this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Declined Liens” has the meaning set forth in Section 2.3.

“DIP Financing” has the meaning set forth in Section 6.1.

“Discharge of First Lien Obligations” means, except to the extent otherwise
expressly provided in Section 5.6, each of the following has occurred:

(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the First Lien
Loan Documents and constituting First Lien Obligations;

(b) payment in full in cash of all Hedging Obligations constituting First Lien
Obligations or the cash collateralization of all such Hedging Obligations on
terms satisfactory to each applicable counterparty (or the making of other
arrangements satisfactory to the applicable counterparty);

(c) payment in full in cash of all other First Lien Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than any indemnification obligations for which no
claim or demand for payment, whether oral or written, has been made at such
time);

(d) termination or expiration of all commitments, if any, to extend credit that
would constitute First Lien Obligations; and

(e) termination or cash collateralization (in an amount and manner reasonably
satisfactory to the applicable letter of credit issuer, but in no event greater
than 102.5% of the aggregate undrawn face amount), or the making of other
arrangements satisfactory to the applicable letter of credit issuer of all
letters of credit issued under the First Lien Loan Documents and constituting
First Lien Obligations;

provided, that the Discharge of First Lien Obligations shall be deemed not to
have occurred if any First Lien Loan Document is Refinanced in accordance with
Section 5.3 and such Refinanced Indebtedness is then in effect and has not
itself been Discharged or Refinanced in accordance with Section 5.3.

 

4



--------------------------------------------------------------------------------

“Discharge of Second Lien Obligations” means, except to the extent otherwise
expressly provided in Section 5.6, each of the following has occurred:

(a) payment in full in cash of the principal of and interest (including interest
accruing on or after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest would be allowed in such Insolvency or
Liquidation Proceeding), on all Indebtedness outstanding under the Second Lien
Documents and constituting Second Lien Obligations;

(b) payment in full in cash of all other Second Lien Obligations that are due
and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than any indemnification obligations for
which no claim or demand for payment, whether oral or written, has been made at
such time); and

(c) termination or expiration of all commitments, if any, to extend credit that
would constitute Second Lien Obligations; and

provided, that the Discharge of Second Lien Obligations shall be deemed not to
have occurred if any Second Lien Document is Refinanced in accordance with
Section 5.3 and such Refinanced Indebtedness is then in effect and has not
itself been Discharged or Refinanced in accordance with Section 5.3.

“Disposition” has the meaning set forth in Section 5.1(b).

“Enforcement Action” means any action to:

(a) foreclose, execute, levy, or collect on, take possession or control of
(other than for purposes of perfection), sell or otherwise realize upon
(judicially or non-judicially), or lease, license, or otherwise dispose of
(whether publicly or privately), Collateral, or otherwise exercise or enforce
remedial rights with respect to Collateral under the First Lien Loan Documents
or the Second Lien Documents (including by way of setoff, recoupment,
notification of a public or private sale or other disposition pursuant to the
UCC or other applicable law, notification to account debtors, notification to
depositary banks under deposit account control agreements, or exercise of rights
under landlord consents, if applicable);

(b) solicit bids from third Persons, approve bid procedures for any proposed
disposition of Collateral, to conduct the liquidation or disposition of
Collateral or engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting, and selling Collateral;

(c) receive a transfer of Collateral in satisfaction of Indebtedness or any
other Obligation secured thereby;

(d) otherwise enforce a security interest or exercise another right or remedy,
as a secured creditor or otherwise, pertaining to the Collateral at law, in
equity, or pursuant to the First Lien Loan Documents or Second Lien Documents
(including the

 

5



--------------------------------------------------------------------------------

commencement of applicable legal proceedings or other actions with respect to
all or any portion of the Collateral to facilitate the actions described in the
preceding clauses, and exercising voting rights in respect of equity interests
comprising Collateral); or

(e) effectuate or cause the Disposition of Collateral by any Grantor after the
occurrence and during the continuation of an event of default under the First
Lien Loan Documents or the Second Lien Documents with the consent of the First
Lien Administrative Agent (or First Lien Claimholders) or the Second Lien
Collateral Trustee (or Second Lien Claimholders), as applicable.

“Excess First Lien Obligations” means any Obligations that would constitute
First Lien Obligations if not for the First Lien Cap Amount.

“Excess Second Lien Obligations” means any Obligations that would constitute
Second Lien Obligations if not for the Second Lien Cap Amount.

“Excluded Collateral” means the “Fronting Compensation Fee Account” (as defined
in the Second Lien Credit Agreement as in effect on the date hereof) and the
funds on deposit therein.

“First Lien Administrative Agent” has the meaning set forth in the Preamble to
this Agreement.

“First Lien Cap Amount” means, (x) unless the Company or any other Grantor shall
be subject to any Insolvency or Liquidation Proceeding, $800,000,000 and (y) if
the Company or any other Grantor shall be subject to any Insolvency or
Liquidation Proceeding, the lesser of (i) $950,000,000 and (ii) the amount of
Indebtedness outstanding under the First Lien Credit Agreement on the date of
commencement of such Insolvency or Liquidation Proceeding plus $150,000,000.

“First Lien Claimholders” means, at any relevant time, the holders of First Lien
Obligations at that time, including the First Lien Lenders and the agents under
the First Lien Loan Documents.

“First Lien Collateral” means any “Collateral,” or “Pledged Collateral” or
similar term as defined in any First Lien Loan Document or any other assets of
the Company or any other Grantor with respect to which a Lien is granted or
purported to be granted or required to be granted pursuant to a First Lien Loan
Document as security for any First Lien Obligations and shall include any
property or assets subject to replacement Liens or adequate protection Liens in
favor of any First Lien Claimholder; provided, however, that First Lien
Collateral shall not include Excluded Collateral.

“First Lien Collateral Documents” means the Security Documents (as defined in
the First Lien Loan Documents) and any other agreement, document or instrument
pursuant to which a Lien is granted securing any First Lien Obligations or
pursuant to which any such Lien is perfected.

 

6



--------------------------------------------------------------------------------

“First Lien Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.

“First Lien Debt” means the Indebtedness and guarantees thereof now or hereafter
incurred pursuant to the First Lien Loan Documents.

“First Lien Lenders” means the “Lenders” under and as defined in the First Lien
Loan Documents.

“First Lien Loan Documents” means the First Lien Credit Agreement and the Loan
Documents (as defined in the First Lien Credit Agreement) and each of the other
agreements, documents and instruments entered into for the purpose of
evidencing, governing, securing or perfecting the First Lien Obligations and any
other document or instrument executed or delivered at any time in connection
with any First Lien Obligations, including any intercreditor or joinder
agreement among holders of First Lien Obligations, to the extent such are
effective at the relevant time, as each may be amended, restated, amended and
restated, supplemented, replaced or Refinanced or otherwise modified from time
to time in accordance with the provisions of this Agreement.

“First Lien Obligations” means the “Obligations” as defined in the First Lien
Credit Agreement; provided, however, that notwithstanding the foregoing, if the
sum of: (1) Indebtedness constituting principal outstanding under the First Lien
Credit Agreement and the other First Lien Loan Documents; plus (2) the aggregate
face amount of any letters of credit issued and outstanding under the First Lien
Credit Agreement (whether or not drawn, but without duplication of any amounts
included in clause (1)), exceeds the First Lien Cap Amount, then only that
portion of such Indebtedness and such aggregate face amount of letters of credit
(on a pro rata basis based on the aggregate outstanding principal amount of such
Indebtedness and face amount of letters of credit) equal to the First Lien Cap
Amount shall be included in First Lien Obligations and interest and
reimbursement obligations with respect to such Indebtedness and letters of
credit shall only constitute First Lien Obligations to the extent related to
Indebtedness and face amounts of letters of credit included in the First Lien
Obligations. For avoidance of doubt, Hedging Obligations and Bank Product
Obligations shall not be subject to the First Lien Cap Amount.

“First Lien Subsidiary Guaranty” has the meaning set forth in the Recitals to
this Agreement.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

7



--------------------------------------------------------------------------------

“Grantors” means the Company, each of the Guarantor Subsidiaries and each other
Person that has or may from time to time hereafter execute and deliver any First
Lien Collateral Document and/or Second Lien Collateral Document as a “grantor”
or “pledgor” (or the equivalent thereof) to secure any First Lien Obligations
and/or Second Lien Obligations, as the context may require.

“Guarantor Subsidiaries” has the meaning set forth in the Recitals to this
Agreement.

“Hedge Agreement” means a Swap Contract entered into by the Company or a
Subsidiary with a counterparty as permitted under the First Lien Loan Documents.

“Hedging Obligation” of any Person means any obligation of such Person pursuant
to any Hedge Agreement that constitutes First Lien Obligations.

“Indebtedness” means and includes all indebtedness for borrowed money; for the
avoidance of doubt, “Indebtedness” shall not include reimbursement or other
obligations in respect of letters of credit, Hedging Obligations or Bank Product
Obligations.

“Insolvency or Liquidation Proceeding” means:

(a) any voluntary or involuntary case or proceeding under the Bankruptcy Code
with respect to any Grantor;

(b) any other voluntary or involuntary insolvency, reorganization or Bankruptcy
Case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets;

(c) any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy; or

(d) any assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Grantor.

“Joinder Agreement” means a supplement to this Agreement in the form of Exhibit
A hereto required to be executed pursuant to Section 8.18.

“Lien” means any lien (including, judgment liens and liens arising by operation
of law), mortgage, pledge, hypothecation, assignment, deposit arrangement,
security interest, charge, preference or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any lease having substantially the same economic effect as
any of the foregoing) and any option, call, trust (whether contractual,
statutory, deemed, equitable, constructive, resulting or otherwise), UCC
financing statement or other preferential arrangement having the practical
effect of any of the foregoing, including any right of set-off or recoupment.

 

8



--------------------------------------------------------------------------------

“New First Lien Agent” has the meaning set forth in Section 5.6(a).

“New First Lien Debt Notice” has the meaning set forth in Section 5.6(a).

“New Second Lien Collateral Trustee” has the meaning set forth in
Section 5.6(b).

“New Second Lien Debt Notice” has the meaning set forth in Section 5.6(b).

“Obligations” means all obligations of every nature of the Company and each
other Grantor from time to time owed to any agent or trustee, the First Lien
Claimholders, the Second Lien Claimholders or any of them or their respective
Affiliates, in each case, under the First Lien Loan Documents, the Second Lien
Documents or Hedge Agreements, whether for principal, interest or payments for
early termination of Swap Contracts, fees, expenses, indemnification or
otherwise and all guarantees of any of the foregoing and including any interest
and fees that accrue after the commencement by or against any Person of any
proceeding under any Bankruptcy Law naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Other Pari Passu Lien Debt” has the meaning ascribed to such term in clause
(3) of the definition of “Pari Passu Lien Debt” in the Second Lien Collateral
Trust Agreement.

“Other Pari Passu Lien Debt Documents” means any indenture, notes, credit
agreement or other agreement or instrument pursuant to which any Other Pari
Passu Lien Debt is incurred and each other instrument or agreement executed in
connection with Other Pari Passu Lien Debt.

“Pay-Over Amount” has the meaning set forth in Section 6.3(b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Pledged Collateral” has the meaning set forth in Section 5.5.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the First Lien Loan Documents or the Second Lien Documents, as
applicable, continue to accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest, fees, expenses and other
charges are allowed or allowable under the Bankruptcy Law or in any such
Insolvency or Liquidation Proceeding.

 

9



--------------------------------------------------------------------------------

“Purchase Price” has the meaning set forth in Section 5.7.

“Recovery” has the meaning set forth in Section 6.5.

“Refinance” means, in respect of any Indebtedness, to refinance, renew, defease,
restructure, replace, refund or repay, or to issue other Indebtedness in
exchange or replacement for, such Indebtedness in whole or in part and subject,
in the case of First Lien Debt, to the First Lien Cap Amount or, in the case of
Second Lien Debt, to the Second Lien Cap Amount regardless of whether the
principal amount of such Refinancing Indebtedness is the same, greater than or
less than the principal amount of the Refinanced Indebtedness. “Refinanced” and
“Refinancing” shall have correlative meanings.

“Second Lien Adequate Protection Payments” has the meaning set forth in
Section 6.3(b).

“Second Lien Administrative Agent” has the meaning set forth in the Recitals to
this Agreement.

“Second Lien Cap Amount” means, (x) unless the Company or any other Grantor
shall be subject to any Insolvency or Liquidation Proceeding, $950,000,000 plus
the principal amount of the Indebtedness incurred pursuant to and in accordance
with Section 2.14 of the Second Lien Credit Agreement as in effect on the date
hereof and (y) if the Company or any other Grantor shall be subject to any
Insolvency or Liquidation Proceeding, the lesser of (i) $1,300,000,000 and
(ii) the aggregate amount of Indebtedness outstanding under the Second Lien
Credit Agreement, the Second Lien Notes issued pursuant to the Second Lien
Indenture and Indebtedness under the Other Pari Passu Lien Debt Documents on the
date of commencement of such Insolvency or Liquidation Proceeding plus
$150,000,000.

“Second Lien Claimholders” means, at any relevant time, the holders of Second
Lien Obligations at that time, including the Second Lien Noteholders, the Second
Lien Lenders, holders of the Other Pari Passu Lien Debt and the agents and
trustees under the Second Lien Documents.

“Second Lien Collateral” means any “Collateral,” “Pledged Collateral” or similar
term as defined in any Second Lien Document or any other assets of the Company
or any other Grantor with respect to which a Lien is granted, purported to be
granted or required to be granted pursuant to a Second Lien Document as security
for any Second Lien Obligations and shall include any property or assets subject
to replacement Liens or adequate protection Liens in favor of any Second Lien
Claimholder.

“Second Lien Collateral Documents” means the Pari Passu Lien Security Documents
(as defined in the Second Lien Collateral Trust Agreement), the Second Lien
Collateral Trust Agreement and any other agreement, document or instrument
pursuant to which a Lien is granted securing any Second Lien Obligations or
pursuant to which any such Lien is perfected.

 

10



--------------------------------------------------------------------------------

“Second Lien Collateral Trustee” has the meaning set forth in the Preamble of
this Agreement.

“Second Lien Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.

“Second Lien Collateral Trust Agreement” means that certain Collateral Trust
Agreement dated as of the date hereof, by and among the Second Lien
Administrative Agent, the Second Lien Indenture Trustee, the Second Lien
Collateral Trustee, additional pari passu lien representatives from time to time
party thereto, the Company and the Guarantors from time to time party thereto,
specifying the equal and ratable lien sharing and related matters as among the
Second Lien Claimholders.

“Second Lien Debt” means the Indebtedness and guarantees thereof now or
hereafter incurred pursuant to the Second Lien Documents.

“Second Lien Documents” means the Second Lien Credit Agreement, the Loan
Documents (as defined in the Second Lien Credit Agreement), the Second Lien
Indenture, the Collateral Documents (as defined in the Second Lien Indenture),
the Second Lien Notes, the Second Lien Subsidiary Guaranties, Other Pari Passu
Lien Debt Documents, the Second Lien Collateral Trust Agreement and each of the
other agreements, documents and instruments entered into for the purpose of
evidencing, governing, securing or perfecting the Second Lien Obligations, and
any other document or instrument executed or delivered at any time in connection
with any Second Lien Obligations, including any intercreditor or joinder
agreement among holders of Second Lien Obligations to the extent such are
effective at the relevant time, as each may be amended, restated, amended and
restated, supplemented, replaced or Refinanced or otherwise modified from time
to time in accordance with the provisions of this Agreement.

“Second Lien Indenture” has the meaning set forth in the Recitals to this
Agreement.

“Second Lien Indenture Trustee” has the meaning set forth in the Recitals to
this Agreement.

“Second Lien Lenders” means the “Lenders” under and as defined in the Second
Lien Credit Agreement.

“Second Lien Mortgages” means a collective reference to each mortgage, deed of
trust and any other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Second Lien Obligations
or under which rights or remedies with respect to any such Liens are governed.

“Second Lien Notes” has the meaning set forth in the Recitals to this Agreement.

 

11



--------------------------------------------------------------------------------

“Second Lien Noteholders” means the holders of the Second Lien Notes.

“Second Lien Obligations” means all “Obligations” or similar term as defined in
the Second Lien Credit Agreement, the Second Lien Indenture and the Other Pari
Passu Lien Debt Documents; provided, however, that notwithstanding the
foregoing, if the sum of Indebtedness constituting principal outstanding under
the Second Lien Credit Agreement, the Second Lien Notes issued under Second Lien
Indenture, the Other Pari Passu Lien Debt Documents and the other Second Lien
Documents exceeds the Second Lien Cap Amount, then only that portion of such
Indebtedness (on a pro rata basis based on the aggregate outstanding principal
amount of such Indebtedness) equal to the Second Lien Cap Amount shall be
included in Second Lien Obligations and interest and reimbursement obligations
with respect to such Indebtedness shall only constitute Second Lien Obligations
to the extent related to Indebtedness included in the Second Lien Obligations.

“Second Lien Subsidiary Guaranty” has the meaning set forth in the Recitals to
this Agreement.

“Short Fall” has the meaning set forth in Section 6.3(b).

“Standstill Period” has the meaning set forth in Section 3.1.

“Subsidiary” means, as to any Person, a corporation, partnership, joint venture,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options for forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
such obligations or liabilities under any Master Agreement. For the avoidance of
doubt, all Related Swap Contracts (as defined in the First Lien Credit
Agreement) are Swap Contracts.

 

12



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

1.2 Terms Generally. The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise:

(a) any definition of or reference herein to any agreement, instrument or other
document, shall be construed as referring to such agreement, instrument or other
document, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time and any reference herein to any statute or
regulations shall include any amendment, renewal, extension or replacement
thereof;

(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns from time to time;

(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d) all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2. Lien Priorities.

2.1 Relative Priorities. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Liens securing the Second Lien
Obligations granted on the Collateral or of any Liens securing the First Lien
Obligations granted on the Collateral and notwithstanding any provision of the
UCC or any other applicable law or the Second Lien Documents or any defect or
deficiencies in, or failure to perfect or lapse in perfection of, or avoidance
as a fraudulent conveyance or otherwise of, the Liens securing the First Lien
Obligations, the subordination of such Liens to any other Liens, or any other
circumstance whatsoever, whether or not any Insolvency or Liquidation Proceeding
has been commenced by or against the Company or any other Grantor, the Second
Lien Collateral Trustee, for itself and on behalf of each other Second

 

13



--------------------------------------------------------------------------------

Lien Claimholder, and the First Lien Administrative Agent, for itself and on
behalf of each other First Lien Claimholder, hereby agrees that:

(a) any Lien on the Collateral securing any First Lien Obligations now or
hereafter held by or on behalf of the First Lien Administrative Agent or any
First Lien Claimholders or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Lien on the
Collateral securing any Second Lien Obligations;

(b) any Lien on the Collateral securing any Second Lien Obligations now or
hereafter held by or on behalf of the Second Lien Collateral Trustee, any Second
Lien Claimholders or any agent or trustee therefor regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
Collateral securing any First Lien Obligations. All Liens on the Collateral
securing any First Lien Obligations shall be and remain senior in all respects
and prior to all Liens on the Collateral securing any Second Lien Obligations
for all purposes, whether or not such Liens securing any First Lien Obligations
are subordinated to any Lien securing any other obligation of the Company, any
other Grantor or any other Person;

(c) any Lien on the Collateral securing any Excess First Lien Obligations now or
hereafter held by or on behalf of the First Lien Administrative Agent, any First
Lien Claimholders or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to any Lien on the
Collateral securing any Second Lien Obligations; and

(d) any Lien on the Collateral securing any Excess Second Lien Obligations now
or hereafter held by or on behalf of the Second Lien Collateral Trustee or any
Second Lien Claimholders or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to any Lien on the
Collateral securing any First Lien Obligations or any Excess First Lien
Obligations.

2.2 Prohibition on Contesting Liens; No Marshaling. Each of the Second Lien
Collateral Trustee, for itself and on behalf of each other Second Lien
Claimholder, and the First Lien Administrative Agent, for itself and on behalf
of each other First Lien Claimholder, agrees that it will not (and hereby waives
any right to) directly or indirectly contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the priority, validity, perfection, extent or enforceability of a
Lien held, or purported to be held, by or on behalf of any of the First Lien
Claimholders in the First Lien Collateral or by or on behalf of any of the
Second Lien Claimholders in the Second Lien Collateral, as the case may be, or
the amount, nature or extent of the First Lien Obligations or Second Lien
Obligations or the

 

14



--------------------------------------------------------------------------------

provisions of this Agreement; provided, that nothing in this Agreement shall be
construed to prevent or impair the rights of the First Lien Administrative Agent
or any other First Lien Claimholder to enforce this Agreement, including the
provisions of this Agreement relating to the priority of the Liens securing the
First Lien Obligations as provided in Sections 2.1 and 3.1. Until the Discharge
of First Lien Obligations, neither the Second Lien Collateral Trustee nor any
other Second Lien Claimholder will assert any marshaling right that may
otherwise be available to a junior secured creditor.

2.3 No New Liens. So long as the Discharge of First Lien Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor, the Company shall not,
and shall not permit any other Grantor to:

(a) except for Excluded Collateral, upon which neither the First Lien
Administrative Agent nor the Second Lien Collateral Trustee shall hold a Lien
but upon which the Second Lien Administrative Agent shall hold a Lien, grant or
permit any additional Liens on any asset or property to secure any Second Lien
Obligation unless it has granted or concurrently grants a Lien on such asset or
property to secure the First Lien Obligations, the parties hereto agreeing that
any such Lien shall be subject to Section 2.1; provided that this provision will
not be violated with respect to any First Lien Obligations if the First Lien
Administrative Agent is given a reasonable opportunity to accept a Lien on any
asset or property and either the Company or the First Lien Administrative Agent
states in writing that the First Lien Loan Documents prohibit the First Lien
Administrative Agent from accepting a Lien on such asset or property, or the
First Lien Administrative Agent otherwise expressly declines to accept a Lien on
such asset or property (any such prohibited or declined lien, a “First Lien
Declined Lien”).

(b) grant or permit any additional Liens on any asset or property to secure any
First Lien Obligations unless it has granted or concurrently grants a Lien on
such asset or property to secure the Second Lien Obligations; provided that this
provision will not be violated with respect to any Second Lien Obligations if
the Second Lien Collateral Trustee is given a reasonable opportunity to accept a
Lien on any asset or property and either the Company or the Second Lien
Collateral Trustee states in writing that the Second Lien Documents prohibit the
Second Lien Collateral Trustee from accepting a Lien on such asset or property,
or the Second Lien Collateral Trustee otherwise expressly declines to accept a
Lien on such asset or property (any such prohibited or declined lien, a “Second
Lien Declined Lien” and, together with the First Lien Declined Liens, the
“Declined Liens”).

Except for Excluded Collateral, upon which neither the First Lien Administrative
Agent nor the Second Lien Collateral Trustee shall hold a Lien but upon which
the Second Lien Administrative Agent shall hold a Lien, and any Declined Liens,
if the Second Lien Collateral Trustee or any Second Lien Claimholder shall hold
any Lien on any assets or property of any Grantor securing any Second Lien
Obligations that are not also subject to

 

15



--------------------------------------------------------------------------------

the first-priority Liens securing all First Lien Obligations under the First
Lien Collateral Documents, the Second Lien Collateral Trustee or Second Lien
Claimholder (i) shall notify the First Lien Administrative Agent promptly upon
becoming aware thereof, and (ii) unless such Grantor shall promptly grant a
similar Lien, other than any such Lien that would constitute a Declined Lien, on
such assets or property to the First Lien Administrative Agent as security for
the First Lien Obligations, the Second Lien Collateral Trustee and Second Lien
Claimholders shall be deemed to hold and have held such Lien for the benefit of
the First Lien Administrative Agent and the other First Lien Claimholders, other
than any First Lien Claimholders whose First Lien Loan Documents prohibit them
from taking such Liens, as security for the First Lien Obligations. To the
extent that the foregoing provisions are not complied with for any reason,
without limiting any other rights and remedies available to any First Lien
Administrative Agent and/or the First Lien Claimholders, the Second Lien
Collateral Trustee, on behalf of each Second Lien Claimholder, agrees that any
amounts received by or distributed to any of them pursuant to or as a result of
Liens granted in contravention of this Section 2.3 shall be subject to
Section 4.2.

2.4 Similar Liens and Agreements. The parties hereto agree that, subject to
Sections 2.3 and 5.3(c) and except for Excluded Collateral, upon which neither
the First Lien Administrative Agent nor the Second Lien Collateral Trustee shall
hold a Lien but upon which the Second Lien Administrative Agent shall hold a
Lien, it is their intention that the First Lien Collateral and the Second Lien
Collateral be identical. In furtherance of the foregoing and of Section 8.10,
the parties hereto agree, subject to the other provisions of this Agreement:

(a) upon request by the First Lien Administrative Agent or the Second Lien
Collateral Trustee, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the First Lien Collateral and the Second Lien Collateral and
the steps taken to perfect their respective Liens thereon and the identity of
the respective parties obligated under the First Lien Loan Documents and the
Second Lien Documents; and

(b) that the documents and agreements creating or evidencing the First Lien
Collateral and the Second Lien Collateral and guarantees for the First Lien
Obligations and the Second Lien Obligations, subject to Sections 2.3 and 5.3(c),
shall be in all material respects the same forms of documents other than with
respect to the first lien and the second lien nature of the Obligations
thereunder.

2.5 Perfection of Liens. Except for the arrangements contemplated by
Section 5.5, none of the First Lien Administrative Agent or the First Lien
Claimholders shall be responsible for perfecting and maintaining the perfection
of Liens with respect to the Collateral for the benefit of the Second Lien
Collateral Trustee or the Second Lien Claimholders. The provisions of this
Agreement are intended solely to govern the respective Lien priorities as
between the First Lien Claimholders on the one hand and the Second Lien
Claimholders on the other hand and such provisions shall not impose on the

 

16



--------------------------------------------------------------------------------

First Lien Administrative Agent, the First Lien Claimholders, the Second Lien
Collateral Trustee, the Second Lien Claimholders or any agent or trustee
therefor any obligations in respect of the disposition of proceeds of any
Collateral which would conflict with prior-perfected claims therein in favor of
any other Person or any order or decree of any court or Governmental Authority
or any applicable law.

2.6 Nature of First Lien Obligations. Each Second Lien Collateral Trustee, on
behalf of itself and each Second Lien Claimholder represented by it,
acknowledges that a portion of the First Lien Obligations represents, or may in
the future represent, debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently re-borrowed, and that, the terms of the
First Lien Loan Documents and the First Lien Obligations may be modified,
extended or amended from time to time, and that the aggregate amount of the
First Lien Obligations may be increased, replaced or refinanced, in each event,
without notice to or consent by the Second Lien Collateral Trustee or the other
Second Lien Claimholders and without affecting the provisions hereof. The lien
priorities provided in Section 2.1 shall not be altered or otherwise affected by
any such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the First
Lien Obligations or the Second Lien Obligations, or any portion thereof.

SECTION 3. Enforcement.

3.1 Exercise of Remedies.

(a) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, the Second Lien Collateral Trustee and the Second
Lien Claimholders:

(1) will not commence or maintain, or seek to commence or maintain, any
Enforcement Action or otherwise exercise any rights or remedies with respect to
the Collateral; provided that the Second Lien Collateral Trustee may commence an
Enforcement Action or otherwise exercise any or all such rights or remedies
after the passage of a period of at least 180 days has elapsed since the later
of: (i) the date on which the Second Lien Collateral Trustee declared the
existence of any Event of Default (and as defined in) under any Second Lien
Document and demanded the repayment of all the principal amount of any Second
Lien Obligations; and (ii) the date on which the First Lien Administrative Agent
received notice from the Second Lien Collateral Trustee of such declarations of
such Event of Default and demand for payment (the “Standstill Period”);
provided, further, that notwithstanding anything herein to the contrary, in no
event shall the Second Lien Collateral Trustee or any Second Lien Claimholder
take any Enforcement Action with respect to the Collateral if, notwithstanding
the expiration of the Standstill Period, the First Lien Administrative Agent or

 

17



--------------------------------------------------------------------------------

the First Lien Claimholders shall have commenced and be diligently pursuing an
Enforcement Action or other exercise of their rights or remedies in each case
with respect to all or any material portion of the Collateral (prompt notice of
such exercise to be given to the Second Lien Collateral Trustee);

(2) will not contest, protest or object to any foreclosure proceeding or action
brought by the First Lien Administrative Agent or any First Lien Claimholder or
any other exercise by the First Lien Administrative Agent or any First Lien
Claimholder of any rights and remedies relating to the First Lien Collateral
under the First Lien Loan Documents or otherwise (including any Enforcement
Action initiated by or supported by the First Lien Administrative Agent or any
First Lien Claimholder); and

(3) subject to their rights under Section 3.1(a)(1), will not object to the
forbearance by the First Lien Administrative Agent or any First Lien Claimholder
from bringing or pursuing any foreclosure proceeding or action or any other
exercise of any rights or remedies relating to the Collateral,

in each case so long as any proceeds received by the First Lien Administrative
Agent in excess of those necessary to achieve a Discharge of First Lien
Obligations are distributed in accordance with Section 4.1 and applicable law.

(b) Until the Discharge of First Lien Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against the
Company or any other Grantor, subject to Section 3.1(a)(1), the First Lien
Administrative Agent and the First Lien Claimholders shall have the exclusive
right to commence and maintain an Enforcement Action or otherwise enforce
rights, exercise remedies (including set-off, recoupment and the right to credit
bid their debt, except that Second Lien Collateral Trustee shall have the credit
bid rights set forth in Section 3.1(c)(6)), and subject to Section 5.1, make
determinations regarding the release, disposition, or restrictions with respect
to the Collateral without any consultation with or the consent of the Second
Lien Collateral Trustee or any other Second Lien Claimholder; provided that any
proceeds received by the First Lien Administrative Agent in excess of those
necessary to achieve a Discharge of First Lien Obligations are distributed in
accordance with Section 4.1 and applicable law. In commencing or maintaining any
Enforcement Action or otherwise exercising rights and remedies with respect to
the Collateral, the First Lien Administrative Agent and the First Lien
Claimholders may enforce the provisions of the First Lien Loan Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion in compliance with any
applicable law and without consultation with the Second Lien Collateral Trustee
or any Second Lien Claimholder and regardless of whether any such exercise is
adverse to the interest of any Second Lien Claimholder. Such exercise and

 

18



--------------------------------------------------------------------------------

enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured creditor under the UCC and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction, consistent with the First Lien
Loan Documents.

(c) Notwithstanding the foregoing, the Second Lien Collateral Trustee and any
other Second Lien Claimholder may:

(1) file a claim or statement of interest with respect to the Second Lien
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against the Company or any other Grantor;

(2) take any action not adverse to the priority status of the Liens on the
Collateral securing the First Lien Obligations, or the rights of any First Lien
Administrative Agent or the First Lien Claimholders to exercise remedies in
respect thereof, in order to create, perfect, preserve or protect its Lien on
the Collateral;

(3) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Claimholders, including any claims secured by the Collateral, if any, in
each case in accordance with the terms of this Agreement;

(4) vote on any plan of reorganization, arrangement, compromise or liquidation,
file any proof of claim, make other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement, with
respect to the Second Lien Obligations and the Collateral; provided that no
filing of any claim or vote, or pleading related to such claim or vote, to
accept or reject a disclosure statement, plan of reorganization, arrangement,
compromise or liquidation, or any other document, agreement or proposal similar
to the foregoing by the Second Lien Collateral Trustee or any other Second Lien
Claimholder may be inconsistent with the provisions of this Agreement;

(5) exercise any of its rights or remedies with respect to the Collateral after
the termination of the Standstill Period to the extent permitted by
Section 3.1(a)(1);

(6) bid for or purchase Collateral at any public, private or judicial
foreclosure upon such Collateral initiated by the First Lien Administrative
Agent or any other First Lien Claimholder, or any sale of Collateral during an
Insolvency or Liquidation Proceeding; provided that

 

19



--------------------------------------------------------------------------------

such bid may not include a “credit bid” in respect of any Second Lien
Obligations unless the cash proceeds of such bid are otherwise sufficient to
cause the Discharge of First Lien Obligations; and

(7) object to any proposed acceptance of Collateral by the First Lien
Administrative Agent or any First Lien Claimholder pursuant to Section 9-620 of
the UCC.

The Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Claimholder, agrees that it will not take or receive any Collateral
or any proceeds of Collateral in connection with the exercise of any right or
remedy (including set-off and recoupment) with respect to any Collateral in its
capacity as a creditor, unless and until the Discharge of First Lien Obligations
has occurred, except in connection with any foreclosure expressly permitted by
Section 3.1(a)(1) (to the extent the Second Lien Collateral Trustee and Second
Lien Claimholders are permitted to retain the proceeds thereof in accordance
with Section 4.2 of this Agreement). Without limiting the generality of the
foregoing, unless and until the Discharge of First Lien Obligations has
occurred, except as expressly provided in Sections 3.1(a) and 6.3(b) and this
Section 3.1(c), the sole right of the Second Lien Collateral Trustee and the
Second Lien Claimholders with respect to the Collateral is to hold a Lien on the
Collateral pursuant to the Second Lien Collateral Documents for the period and
to the extent granted therein and to receive a share of the proceeds thereof, if
any, after the Discharge of First Lien Obligations has occurred.

(d) Subject to Sections 3.1(a), 3.1(c) and Section 6.3(b):

(1) the Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Claimholder, agrees that the Second Lien Collateral Trustee and the
Second Lien Claimholders will not take any action that would hinder any exercise
of remedies under the First Lien Loan Documents or is otherwise prohibited
hereunder, including any sale, lease, exchange, transfer or other disposition of
the Collateral, whether by foreclosure or otherwise;

(2) the Second Lien Collateral Trustee, for itself and on behalf of each other
Second Lien Claimholder, hereby waives any and all rights it or the Second Lien
Claimholders may have as a junior lien creditor to object to the manner in which
the First Lien Administrative Agent or any other First Lien Claimholder seeks to
enforce or collect the First Lien Obligations or the Liens securing the First
Lien Obligations granted in any of the First Lien Collateral undertaken in
accordance with this Agreement, regardless of whether any action or failure to
act by or on behalf of the First Lien Administrative Agent or any other First
Lien Claimholder is adverse to the interest of any Second Lien Claimholder; and

 

20



--------------------------------------------------------------------------------

(3) the Second Lien Collateral Trustee hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Second Lien Collateral
Documents or any other Second Lien Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the First Lien
Administrative Agent or any other First Lien Claimholder with respect to the
Collateral as set forth in this Agreement and the First Lien Loan Documents.

(e) Notwithstanding any other provision of this Agreement to the contrary, the
Second Lien Collateral Trustee and the other Second Lien Claimholders may
exercise rights and remedies as unsecured creditors against the Company or any
other Grantor that has guaranteed or granted Liens to secure the Second Lien
Obligations in accordance with the terms of the Second Lien Documents and
applicable law (other than initiating or joining in an involuntary case or
proceeding under any Insolvency or Liquidation Proceeding with respect to any
Grantor); provided that in the event that any Second Lien Claimholder becomes a
judgment Lien creditor in respect of Collateral as a result of its enforcement
of its rights as an unsecured creditor with respect to the Second Lien
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the First Lien Obligations) in the
same manner as the other Liens securing the Second Lien Obligations are subject
to this Agreement.

(f) Except as specifically set forth in Sections 3.1(a) and 3.1(d), nothing in
this Agreement shall prohibit the receipt by the Second Lien Collateral Trustee
or any other Second Lien Claimholder of the required payments of interest,
principal and other amounts owed in respect of the Second Lien Obligations so
long as such receipt is not the direct or indirect result of the exercise by the
Second Lien Collateral Trustee or any other Second Lien Claimholder of rights or
remedies as a secured creditor (including set-off and recoupment) or enforcement
in contravention of this Agreement of any Lien held by any of them or as a
result of any other violation by any Second Lien Claimholder of the express
terms of this Agreement. Nothing in this Agreement impairs or otherwise
adversely affects any rights or remedies the First Lien Administrative Agent or
any other First Lien Claimholder may have against the Grantors with respect to
the First Lien Collateral.

3.2 Actions Upon Breach; Specific Performance. If any Second Lien Claimholder,
in contravention of the terms of this Agreement, in any way takes, attempts to
or threatens to take any action with respect to the Collateral (including any
attempt to realize upon or enforce any remedy with respect to this Agreement),
or fails to take any action required by this Agreement, this Agreement shall
create an irrebutable presumption and admission by such Second Lien Claimholder
that relief against such Second Lien Claimholder by injunction, specific
performance and/or other appropriate equitable relief is necessary to prevent
irreparable harm to the First Lien Claimholders, it being understood and agreed
by the Second Lien Collateral Trustee on behalf of each Second Lien Claimholder
that (i) the First Lien Claimholders’ damages from actions of

 

21



--------------------------------------------------------------------------------

any Second Lien Claimholder may at that time be difficult to ascertain and may
be irreparable, and (ii) each Second Lien Claimholder waives any defense that
the Grantors and/or the First Lien Claimholders cannot demonstrate damage and/or
be made whole by the awarding of damages. Each of the First Lien Administrative
Agent and the Second Lien Collateral Trustee may demand specific performance of
this Agreement. The First Lien Administrative Agent, on behalf of itself and
each other First Lien Claimholder under the First Lien Loan Documents, and the
Second Lien Collateral Trustee, on behalf of itself and each other Second Lien
Claimholder under the Second Lien Documents, hereby irrevocably waive any
defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by the First Lien Administrative Agent or the First Lien
Claimholders or the Second Lien Collateral Trustee or the Second Lien
Claimholders, as the case may be. No provision of this Agreement shall
constitute or be deemed to constitute a waiver by the First Lien Administrative
Agent on behalf of itself and each other First Lien Claimholder or the Second
Lien Collateral Trustee on behalf of itself and each other Second Lien
Claimholder of any right to seek damages from any Person in connection with any
breach or alleged breach of this Agreement.

SECTION 4. Payments.

4.1 Application of Proceeds. So long as the Discharge of First Lien Obligations
has not occurred, whether or not any Insolvency or Liquidation Proceeding has
been commenced by or against the Company or any other Grantor, any Collateral or
any proceeds thereof received in connection with any Enforcement Action or other
exercise of remedies by the First Lien Administrative Agent or any First Lien
Claimholder shall be applied by the First Lien Administrative Agent to the First
Lien Obligations in such order as specified in the relevant First Lien Loan
Documents; provided, that any non-cash Collateral or non-cash proceeds may be
held by the First Lien Administrative Agent as Collateral unless the failure to
apply such amounts would be commercially unreasonable. Upon the Discharge of
First Lien Obligations, the First Lien Administrative Agent shall, in the
following order, (w) unless a Discharge of Second Lien Obligations has already
occurred, deliver any remaining proceeds of Collateral held by it to the Second
Lien Collateral Trustee to be applied by the Second Lien Collateral Trustee to
the Second Lien Obligations in such order as specified in the Second Lien
Collateral Trust Agreement until a Discharge of Second Lien Obligations, (x) if
a Discharge of Second Lien Obligations has already occurred, apply such proceeds
of Collateral to the Excess First Lien Obligations in such order as specified in
the First Lien Loan Documents until payment in full in cash of all such Excess
First Lien Obligations, (y) if at such time there are no Excess First Lien
Obligations outstanding, deliver any remaining proceeds of Collateral held by it
to the Second Lien Collateral Trustee to be applied by the Second Lien
Collateral Trustee to any Excess Second Lien Obligations in such order as
specified in the Second Lien Collateral Trust Agreement and (z) if at such time
there are no Excess Second Lien Obligations outstanding, deliver such proceeds
of Collateral to the Grantors, their successors or assigns from time to time, or
to whomever may be lawfully entitled to receive the same. Without limiting the
obligations of the Second Lien Claimholders under Section 4.2, after the
Discharge of First Lien Obligations has occurred, upon the Discharge of Second
Lien Obligations, the Second

 

22



--------------------------------------------------------------------------------

Lien Collateral Trustee shall, in the following order, (x) if there are any
Excess First Lien Obligations, deliver any remaining proceeds of Collateral held
by it to the First Lien Administrative Agent, for application by the First Lien
Administrative Agent to the Excess First Lien Obligations in such order as
specified in the First Lien Loan Documents until payment in full in cash of all
Excess First Lien Obligations, and (y) if at such time there are no Excess First
Lien Obligations but there are Excess Second Lien Obligations, apply such
proceeds of Collateral to the Excess Second Lien Obligations in such order as
specified in the Second Lien Collateral Trust Agreement until such time there
are no Excess Second Lien Obligations outstanding and (z) if at such time there
are no Excess First Lien Obligations and no Excess Second Lien Obligations
outstanding, to the Grantors, their successors or assigns from time to time, or
to whomever may be lawfully entitled to receive the same.

4.2 Payments Over.

(a) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, any Collateral or any proceeds thereof
(including assets or proceeds subject to Liens referred to in the second to last
paragraph of Section 2.3 and any assets or proceeds subject to Liens that have
been avoided or otherwise invalidated) received in contravention of this
Agreement by the Second Lien Collateral Trustee or any other Second Lien
Claimholder in connection with any Enforcement Action or other exercise of any
right or remedy relating to the Collateral, less any reasonable out-of-pocket
expenses incurred in connection with such Enforcement Action, in all cases shall
be segregated and held in trust and forthwith paid over to the First Lien
Administrative Agent for the benefit of the First Lien Claimholders in the same
form as received, with any necessary endorsements (which endorsements shall be
without recourse and without any representations or warranties) or as a court of
competent jurisdiction may otherwise direct. The First Lien Administrative Agent
is hereby authorized to make any such endorsements as agent for the Second Lien
Collateral Trustee or any such other Second Lien Claimholder. This authorization
is coupled with an interest and is irrevocable until the Discharge of First Lien
Obligations.

(b) So long as the Discharge of First Lien Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, any Collateral or proceeds thereof (including
any assets or proceeds subject to Liens referred to in the second to last
paragraph of Section 2.3 and assets or proceeds subject to Liens that have been
avoided or otherwise invalidated) received not in contravention of this
Agreement, and not otherwise subject to Section 4.2(a), by the Second Lien
Collateral Trustee or any other Second Lien Claimholder in connection with any
Enforcement Action or other exercise of any right or remedy relating to the
Collateral, less any reasonable out-of-pocket expenses incurred in connection
with such Enforcement Action, in all cases shall be segregated and held in trust
and forthwith paid over to the First Lien Administrative Agent for the benefit
of the

 

23



--------------------------------------------------------------------------------

First Lien Claimholders in the same form as received, with any necessary
endorsements (which endorsements shall be without recourse and without any
representation or warranty) or as a court of competent jurisdiction may
otherwise direct; provided that with respect to Collateral this Section 4.2(b)
shall only be applicable if the exercise of such right or remedy by the Second
Lien Collateral Trustee or any Second Lien Claimholder has the effect of
discharging the Lien of the First Lien Administrative Agent on such Collateral.
The First Lien Administrative Agent is hereby authorized to make any such
endorsements as agent for the Second Lien Collateral Trustee or any such other
Second Lien Claimholder. This authorization is coupled with an interest and is
irrevocable until the Discharge of First Lien Obligations.

(c) So long as the Discharge of First Lien Obligations has not occurred, if in
any Insolvency or Liquidation Proceeding the Second Lien Collateral Trustee or
any other Second Lien Claimholder shall receive any distribution of money or
other property in respect of the Collateral (including any assets or proceeds
subject to Liens that have been avoided or otherwise invalidated) such money or
other property (other than debt obligations of the reorganized debtor
distributed as contemplated by Section 6.6) shall be segregated and held in
trust and forthwith paid over to the First Lien Administrative Agent for the
benefit of the First Lien Claimholders in the same form as received, with any
necessary endorsements (which endorsements shall be without recourse and without
any representations or warranties). Any Lien received by the Second Lien
Collateral Trustee or any other Second Lien Claimholder in respect of any of the
Second Lien Obligations in any Insolvency or Liquidation Proceeding shall be
subject to the terms of this Agreement.

(d) Notwithstanding anything in this Section 4.2 to the contrary, neither the
Second Lien Collateral Trustee nor any Second Lien Claimholder shall have any
obligation to turnover any proceeds of Excluded Collateral to the First Lien
Administrative Agent.

SECTION 5. Other Agreements.

5.1 Releases.

(a) If in connection with any Enforcement Action by the First Lien
Administrative Agent or any other exercise of the First Lien Administrative
Agent’s remedies in respect of the Collateral, in each case prior to the
Discharge of First Lien Obligations, the First Lien Administrative Agent, for
itself or on behalf of any other First Lien Claimholder, releases any of its
Liens on any part of the Collateral or releases any Guarantor Subsidiary from
its obligations under its guaranty of the First Lien Obligations, then the
Liens, if any, of the Second Lien Collateral Trustee, for itself or for the
benefit of the Second Lien Claimholders, on such Collateral, and the obligations
of such Guarantor Subsidiary under its guaranty of the Second Lien Obligations,
shall be automatically, unconditionally and simultaneously released. If in
connection with any Enforcement Action or

 

24



--------------------------------------------------------------------------------

other exercise of rights and remedies by the First Lien Administrative Agent, in
each case prior to the Discharge of First Lien Obligations, the equity interests
of any Person are foreclosed upon or otherwise disposed of and the First Lien
Administrative Agent releases its Lien on the property or assets of such Person
then the Liens of Second Lien Collateral Trustee with respect to the property or
assets of such Person (other than any property or assets that constitute
Excluded Collateral) will be automatically released to the same extent as the
Liens of the First Lien Administrative Agent. The Second Lien Collateral
Trustee, for itself or on behalf of any such Second Lien Claimholders, promptly
shall execute and deliver to the First Lien Administrative Agent or such
Guarantor Subsidiary such termination statements, releases and other documents
as the First Lien Administrative Agent or such Guarantor Subsidiary may request
to effectively confirm the foregoing releases.

(b) If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral by any Grantor (collectively, a “Disposition”)
permitted under the terms of the First Lien Loan Documents and the terms of the
Second Lien Documents (other than in connection with an Enforcement Action or
other exercise of the First Lien Administrative Agent’s remedies in respect of
the Collateral which shall be governed by Section 5.1(a)), the First Lien
Administrative Agent, for itself or on behalf of any other First Lien
Claimholder, releases any of its Liens on any part of the Collateral, or
releases any Guarantor Subsidiary from its obligations under its guaranty of the
First Lien Obligations, in each case other than (A) in connection with, or
following, the Discharge of First Lien Obligations or (B) after the occurrence
and during the continuance of any Event of Default under (and as defined in) the
Second Lien Document, then the Liens, if any, of the Second Lien Collateral
Trustee, for itself and for the benefit of the other Second Lien Claimholders,
on such Collateral, and the obligations of such Guarantor Subsidiary under its
guaranty of the Second Lien Obligations, shall be automatically, unconditionally
and simultaneously released. The Second Lien Collateral Trustee, for itself or
on behalf of each other Second Lien Claimholder, shall promptly execute and
deliver to the First Lien Administrative Agent or such Guarantor Subsidiary such
termination statements, releases and other documents as the First Lien
Administrative Agent or such Guarantor Subsidiary may request to effectively
confirm such release.

(c) Until the Discharge of First Lien Obligations occurs, the Second Lien
Collateral Trustee, on behalf of itself and each other Second Lien Claimholder,
hereby irrevocably designates and appoints the First Lien Administrative Agent
and any officer or agent of the First Lien Administrative Agent, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Second Lien Collateral Trustee
and such Second Lien Claimholder or in the First Lien Administrative Agent’s own
name, from time to time in the First Lien Administrative Agent’s discretion, for
the purpose of carrying out the terms of this Section 5.1, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary to accomplish the purposes

 

25



--------------------------------------------------------------------------------

of this Section 5.1, including any endorsements or other instruments of transfer
or release. This power is coupled with an interest and is irrevocable until the
Discharge of First Lien Obligations.

(d) Until the Discharge of First Lien Obligations occurs, to the extent that the
First Lien Administrative Agent or any First Lien Claimholder (i) has released
any Lien on Collateral or any Guarantor Subsidiary from its obligation under its
guarantee and any such Liens or guarantee are later reinstated or (ii) obtains
any new Liens or additional guarantees from any Guarantor Subsidiary, then the
Second Lien Collateral Trustee, for itself and for the other Second Lien
Claimholders, shall be granted a Lien on any such Collateral (except to the
extent such Lien represents a Second Lien Declined Lien with respect to the
Second Lien Debt represented by the Second Lien Collateral Trustee), subject to
the lien subordination provisions of this Agreement, and the Second Lien
Collateral Trustee shall be granted an additional guarantee, as the case may be.

5.2 Insurance. Unless and until the Discharge of First Lien Obligations has
occurred, the First Lien Administrative Agent and the other First Lien
Claimholders shall have the sole and exclusive right, subject to the rights of
the Grantors under the First Lien Loan Documents, to adjust settlement for any
insurance policy covering the Collateral in the event of any loss thereunder and
to approve any award granted in any condemnation or similar proceeding (or any
deed in lieu of condemnation) affecting the Collateral. Unless and until the
Discharge of First Lien Obligations has occurred, and subject to the rights of
the Grantors under the First Lien Loan Documents, all proceeds of any such
policy and any such award (or any payments with respect to a deed in lieu of
condemnation) if in respect of the Collateral shall be paid to the First Lien
Administrative Agent for the benefit of the First Lien Claimholders pursuant to
the terms of the First Lien Loan Documents (including for purposes of cash
collateralization of letters of credit) and thereafter, if a Discharge of First
Lien Obligations has occurred, and subject to the rights of the Grantors under
the Second Lien Documents, the balance of such proceeds shall be paid to the
Second Lien Collateral Trustee for the benefit of the Second Lien Claimholders
to the extent required under the Second Lien Documents and then, if a Discharge
of Second Lien Obligations has occurred, any remaining balance shall be paid to
the First Lien Administrative Agent for application to the prepayment of any
Excess First Lien Obligations and, then, after the payment in full in cash of
all Excess First Lien Obligations, any remaining balance shall be paid to the
Second Lien Collateral Trustee for application to the prepayment of any Excess
Second Lien Obligations, and thereafter, any remaining balance shall be paid to
the Grantors, their successors or assigns from time to time, or to whomever may
be lawfully entitled to receive the same. Until the Discharge of First Lien
Obligations has occurred, if the Second Lien Collateral Trustee or any other
Second Lien Claimholder shall, at any time, receive any proceeds of any such
insurance policy or any such award or payment in contravention of this
Agreement, then it shall segregate and hold in trust and forthwith pay such
proceeds over to the First Lien Administrative Agent in accordance with the
terms of Section 4.2.

 

26



--------------------------------------------------------------------------------

5.3 Amendments to First Lien Loan Documents and Second Lien Documents.

(a) The First Lien Loan Documents may be amended, restated, amended and
restated, supplemented, extended or otherwise modified from time to time in
accordance with their terms and the First Lien Debt may be Refinanced, in each
case, without notice to, or the consent of the Second Lien Collateral Trustee or
the other Second Lien Claimholders, all without affecting the lien subordination
or other provisions of this Agreement; provided that any such amendment,
restatement, supplement, extension, modification or Refinancing is not
inconsistent with the terms of this Agreement and, in the case of a Refinancing,
the holders of such Refinancing debt (directly or through their agent) bind
themselves in a writing addressed to the Second Lien Collateral Trustee to the
terms of this Agreement; provided, further, that any such amendment,
restatement, supplement, extension, modification or Refinancing shall not,
without the consent of the Second Lien Collateral Trustee:

(1) increase the sum of the following to an amount in excess of the First Lien
Cap Amount: (A) the then-outstanding aggregate principal amount of the
Indebtedness outstanding under the First Lien Loan Documents (including, if any,
any undrawn portion of any commitment under the First Lien Loan Documents) plus
(B) the aggregate face amount of any letters of credit issued and outstanding
under the First Lien Loan Documents;

(2) increase the “Applicable Rate” or similar interest rate or yield provisions
applicable to the Indebtedness outstanding under the First Lien Loan Documents
in a manner that would result in the total yield thereon (after giving effect,
without limitation, to any original issue discount, upfront fees, exit fees or
other fees in each case payable to the lenders generally) to exceed by more than
four percent (4%) per annum the total yield on Indebtedness thereunder as in
effect on the date such Indebtedness became First Lien Debt (excluding increases
resulting from the accrual of interest at the default rate under the First Lien
Credit Agreement as in effect on the date hereof);

(3) increase the fees for Letters of Credit and Bankers’ Acceptances by more
than four percent (4%) of face amount in excess of the fees in effect under the
First Lien Credit Agreement as in effect on the date hereof;

(4) [reserved]; or

(5) modify (or undertake an action with the effect of a modification of) the
mandatory prepayment provisions of the First Lien Loan Document (including
accelerating or increasing the amortization of principal) in a manner adverse to
the Second Lien Claimholders.

 

27



--------------------------------------------------------------------------------

(b) The Second Lien Documents may be amended, restated, amended and restated,
supplemented, extended, or otherwise modified from time to time in accordance
with their terms and the Second Lien Debt may be Refinanced, in each case,
without notice to, or the consent of the First Lien Administrative Agent or any
other First Lien Claimholder, all without affecting the lien subordination or
other provisions of this Agreement; provided that any such amendment,
restatement, supplement, extension, modification or Refinancing is not
inconsistent with the terms of this Agreement and, in the case of any
Refinancing, the holders of such Refinancing debt (directly or through their
agent) bind themselves in a writing addressed to the First Lien Administrative
Agent to the terms of this Agreement; provided, further, that any such
amendment, restatement, supplement, extension, modification or Refinancing shall
not, without the consent of the First Lien Administrative Agent:

(1) increase the then-outstanding aggregate principal amount of the Indebtedness
outstanding under all Second Lien Documents (including, if any, any undrawn
portion of any commitment under the Second Lien Documents) to an amount in
excess of the Second Lien Cap Amount;

(2) increase the “Applicable Rate” or similar interest rate or yield provisions
applicable to the Indebtedness outstanding under the Second Lien Documents in a
manner that would result in the total yield thereon (after giving effect,
without limitation, to any original issue discount, upfront fees, exit fees or
other fees in each case payable to the lenders generally) to exceed by more than
two percent (2%) per annum the total yield on Indebtedness thereunder as in
effect on the date such Indebtedness became Second Lien Debt (excluding
increases resulting from the accrual of interest at the default rate under the
Second Lien Credit Agreement or the Second Lien Indenture as in effect on the
date hereof);

(3) accelerate any date upon which a scheduled payment of principal or interest
is due, or otherwise decrease the weighted average life to maturity; or

(4) modify (or undertake any action having the effect of a modification of) the
mandatory prepayment provisions of the Second Lien Document in a manner adverse
to the First Lien Claimholders.

(c) In the event any First Lien Administrative Agent or the First Lien
Claimholders and the relevant Grantor enter into any amendment, waiver or
consent in respect of any of the First Lien Collateral Documents for the purpose
of adding to, or deleting from, or waiving or consenting to any departures from
any provisions of, any First Lien Collateral Document or changing in any manner
the rights of the First Lien Administrative Agent, such First Lien Claimholders,
the Company or any other Grantor thereunder, then such

 

28



--------------------------------------------------------------------------------

amendment, waiver or consent shall apply automatically to any comparable
provision of a Second Lien Collateral Document without the consent of the Second
Lien Collateral Trustee or any other Second Lien Claimholder and without any
action by the Second Lien Collateral Trustee, the Company or any other Grantor,
provided that:

(1) no such amendment, waiver or consent shall have the effect of:

(A) removing assets subject to the Lien of the Second Lien Collateral Documents,
except to the extent that a release of such Lien is permitted or required by
Section 5.1 and provided that there is a corresponding release of the Liens
securing the First Lien Obligations;

(B) imposing duties on the Second Lien Collateral Trustee without its consent;

(C) permitting other Liens on the Collateral not permitted under the terms of
the Second Lien Documents or Section 6; or

(D) being prejudicial to the interests of the Second Lien Claimholders to a
greater extent than the First Lien Claimholders (other than by virtue of their
relative priority and the rights and obligations hereunder); and

(2) notice of such amendment, waiver or consent shall have been given to the
Second Lien Collateral Trustee by the First Lien Administrative Agent, such
First Lien Claimholders, the Company or any other Grantor within ten Business
Days after the effective date of such amendment, waiver or consent.

5.4 Confirmation of Subordination in Second Lien Collateral Documents. The
Company agrees that each Second Lien Collateral Document shall include the
following language (or language to similar effect approved by the First Lien
Administrative Agent):

“Notwithstanding anything herein to the contrary, the exercise of any right or
remedy by the Administrative Agent hereunder with respect to the lien and
security interest granted to the Administrative Agent pursuant to this Agreement
is subject to the provisions of the Intercreditor Agreement, dated as of
January 11, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
Wells Fargo Bank, National Association, as First Lien Administrative Agent, and
Wilmington Trust, National Association, as Second Lien Collateral Trustee, and
certain other persons party or that may become party thereto from time to time.
In the event of any conflict

 

29



--------------------------------------------------------------------------------

between the terms of the Intercreditor Agreement and this Agreement with respect
to the exercise of rights and remedies or the priority of the security interests
granted to the Administrative Agent herein, the terms of the Intercreditor
Agreement shall govern and control.”

In addition, the Company agrees that each Second Lien Mortgage, if any, covering
any Collateral shall contain such other language as the First Lien
Administrative Agent may reasonably request to reflect the subordination of such
Second Lien Mortgage to the First Lien Collateral Documents covering such
Collateral.

5.5 Gratuitous Bailee/Agent for Perfection.

(a) The First Lien Administrative Agent agrees to hold that part of the
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) to the extent that possession or control thereof is
taken to perfect a Lien thereon under the UCC (such Collateral being the
“Pledged Collateral”) as Administrative Agent for the First Lien Claimholders
and as gratuitous bailee for the Second Lien Collateral Trustee (such bailment
being intended, among other things, to satisfy the requirements of Sections
8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC) and any assignee thereof
solely for the purpose of perfecting the security interest granted under the
First Lien Loan Documents and the Second Lien Documents, respectively, subject
to the terms and conditions of this Section 5.5. Solely with respect to any
deposit accounts under the control (within the meaning of Section 9-104 of the
UCC) of the First Lien Administrative Agent, the First Lien Administrative Agent
agrees to also hold control over such deposit accounts as gratuitous agent for
the Second Lien Collateral Trustee, subject to the terms and conditions of this
Section 5.5. Prior to a Discharge of First Lien Obligations, at the request of
the First Lien Administrative Agent, the Second Lien Collateral Trustee shall
turn over possession of any Pledged Collateral in possession of the Second Lien
Collateral Trustee to the First Lien Administrative Agent.

(b) The First Lien Administrative Agent shall have no obligation whatsoever to
the other First Lien Claimholders, the Second Lien Collateral Trustee or any
Second Lien Claimholder to ensure that the Pledged Collateral is genuine or
owned by any of the Grantors, to perfect the security interest of the Second
Lien Collateral Trustee or other Second Lien Claimholders or to preserve rights
or benefits of any Person except as expressly set forth in this Section 5.5. The
duties or responsibilities of the First Lien Administrative Agent under this
Section 5.5 shall be limited solely to holding the Pledged Collateral as bailee
(and with respect to deposit accounts, agent) in accordance with this
Section 5.5 and delivering the Pledged Collateral upon a Discharge of First Lien
Obligations as provided in Section 5.5(d).

(c) No First Lien Administrative Agent or any other First Lien Claimholder shall
have by reason of the First Lien Collateral Documents, the Second Lien
Collateral Documents, this Agreement or any other document a

 

30



--------------------------------------------------------------------------------

fiduciary relationship in respect of the Second Lien Collateral Trustee or any
other Second Lien Claimholder and the Second Lien Collateral Trustee and the
Second Lien Claimholders hereby waive and release the First Lien Administrative
Agent and the other First Lien Claimholders from all claims and liabilities
arising pursuant to the First Lien Administrative Agent’s role under this
Section 5.5 as gratuitous bailee and gratuitous agent with respect to the
Pledged Collateral. It is understood and agreed that the interests of the First
Lien Administrative Agent and the other First Lien Claimholders, on the one
hand, and the Second Lien Collateral Trustee and the Second Lien Claimholders on
the other hand, may differ and the First Lien Administrative Agent and the First
Lien Claimholders shall be fully entitled to act in their own interest without
taking into account the interests of the Second Lien Collateral Trustee or the
Second Lien Claimholders.

(d) Upon the Discharge of First Lien Obligations, the First Lien Administrative
Agent shall deliver the remaining Pledged Collateral in its possession (if any)
together with any necessary endorsements (which endorsement shall be without
recourse and without any representation or warranty), in the following order:
(w) if a Discharge of Second Lien Obligations has not already occurred, to the
Second Lien Collateral Trustee, (x) if a Discharge of Second Lien Obligations
has already occurred, to the First Lien Administrative Agent to the extent
Excess First Lien Obligations remain outstanding, (y) if there are no Excess
First Lien Obligations outstanding and if a Discharge of Second Lien Obligations
has already occurred, to the Second Lien Collateral Trustee to the extent Excess
Second Lien Obligations remain outstanding and (z) if there are no Excess First
Lien Obligations or Excess Second Lien Obligations outstanding and if a
Discharge of Second Lien Obligations has already occurred, to the Company or to
whomever may be lawfully entitled to receive the same. Following the Discharge
of First Lien Obligations, First Lien Administrative Agent further agrees to
take all other action reasonably requested by Second Lien Collateral Trustee at
the expense of the Company in connection with the Second Lien Collateral Trustee
obtaining a first-priority security interest in the Collateral. Following the
Discharge of First Lien Obligations and Discharge of Second Lien Obligations,
Second Lien Collateral Trustee further agrees to take all other action
reasonably requested by any First Lien Administrative Agent at the expense of
the Company in connection with the First Lien Administrative Agents obtaining a
first-priority security interest in the Collateral if any Excess First Lien
Obligations remain outstanding. After the Discharge of First Lien Obligations
has occurred, upon the Discharge of Second Lien Obligations, Second Lien
Collateral Trustee shall deliver the remaining Pledged Collateral in its
possession (if any) together with any necessary endorsements (which endorsement
shall be without recourse and without any representation or warranty), (x) if
there are then any Excess First Lien Obligations, to the First Lien
Administrative Agent, and (y) if at such time there are no Excess First Lien
Obligations outstanding but there are then any Excess Second Lien Obligations
outstanding, to the Second Lien Collateral Trustee and (z) to the extent no
Excess First Lien Obligations or Excess Second Lien Obligations remain
outstanding to the Company or to whomever may be lawfully entitled to receive
the same. After payment in full in cash of all Excess

 

31



--------------------------------------------------------------------------------

First Lien Obligations (including interest accruing thereon on or after the
commencement of any Insolvency or Liquidation Proceeding, whether or not such
interest would be allowed in such Insolvency or Liquidation Proceeding) and
termination or expiration of all commitments, if any, to extend credit that
would constitute Excess First Lien Obligations and termination or cash
collateralization (in an amount and manner reasonably satisfactory to the
applicable letter of credit issuer, but in no event in an amount greater than
102.5% of the aggregate undrawn face amount) or the making of other arrangements
satisfactory to the applicable letter of credit issuer, of all letters of credit
constituting Excess First Lien Obligations, if there are any Excess Second Lien
Obligations, the First Lien Administrative Agent shall deliver the remaining
Pledged Collateral in its possession (if any) together with any necessary
endorsement (which endorsement shall be without recourse and without
representation or warranty) to the Second Lien Collateral Trustee.

5.6 When Discharge of Obligations Deemed to Not Have Occurred. (a) If, at any
time after the Discharge of First Lien Obligations has occurred or
contemporaneously therewith, the Company enters into any Refinancing of any
First Lien Loan Document evidencing a First Lien Obligation which Refinancing is
permitted by the Second Lien Documents, then such Discharge of First Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (other than with respect to any actions taken as a result of
the occurrence of such first Discharge of First Lien Obligations), and, from and
after the date on which the New First Lien Debt Notice is delivered to the
Second Lien Collateral Trustee in accordance with the next sentence, the
obligations under such Refinancing of the First Lien Loan Document shall
automatically be treated as First Lien Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and the First Lien Administrative Agent under
such First Lien Loan Documents shall be the First Lien Administrative Agent for
all purposes of this Agreement. This Agreement shall be reinstated in full force
and effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement. Upon receipt of a notice (the “New First Lien Debt Notice”)
stating that the Company has entered into a new First Lien Loan Document (which
notice shall include the identity of the new first lien Administrative Agent,
such agent, the “New First Lien Agent”), the Second Lien Collateral Trustee
shall promptly (a) enter into such documents and agreements (including
amendments or supplements to this Agreement) as the Company or such New First
Lien Agent shall reasonably request in order to provide to the New First Lien
Agent the rights contemplated hereby, in each case consistent in all material
respects with the terms of this Agreement and (b) deliver to the New First Lien
Agent any Pledged Collateral held by it together with any necessary endorsements
(or otherwise allow the New First Lien Agent to obtain control of such Pledged
Collateral). The New First Lien Agent shall agree in a writing addressed to the
Second Lien Collateral Trustee and the Second Lien Claimholders to be bound by
the terms of this Agreement. If the new First Lien Obligations under the new
First Lien Loan Documents are secured by assets of the Grantors constituting
Collateral that do not also secure the Second Lien Obligations, then the Second
Lien Obligations shall be secured at such time by a second-priority Lien on

 

32



--------------------------------------------------------------------------------

such assets to the same extent provided in the Second Lien Collateral Documents
and this Agreement except to the extent such Lien on such assets constitutes a
Second Lien Declined Lien. This Section 5.6(a) shall survive termination of this
Agreement.

(b) If, at any time after the Discharge of Second Lien Obligations has occurred
or contemporaneously therewith, the Company enters into any Refinancing of any
Second Lien Document evidencing a Second Lien Obligation which Refinancing is
permitted by the First Lien Loan Documents, then such Discharge of Second Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (other than with respect to any actions taken as a result of
the occurrence of such first Discharge of Second Lien Obligations), and, from
and after the date on which the New Second Lien Debt Notice is delivered to the
First Lien Administrative Agent in accordance with the next sentence, the
obligations under such Refinancing of the Second Lien Document shall
automatically be treated as Second Lien Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and the Second Lien Collateral Trustee under
such Second Lien Documents shall be the Second Lien Collateral Trustee for all
purposes of this Agreement. This Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement. Upon receipt of a notice (the “New Second Lien Debt Notice”)
stating that the Company has entered into a new Second Lien Document (which
notice shall include the identity of the new Second Lien Collateral Trustee,
such collateral trustee, the “New Second Lien Collateral Trustee”), the First
Lien Administrative Agent shall promptly (a) enter into such documents and
agreements (including amendments or supplements to this Agreement) as the
Company or such New Second Lien Collateral Trustee shall reasonably request in
order to provide to the New Second Lien Collateral Trustee the rights
contemplated hereby, in each case consistent in all material respects with the
terms of this Agreement. The New Second Lien Collateral Trustee shall agree in a
writing addressed to the First Lien Administrative Agent and the First Lien
Claimholders to be bound by the terms of this Agreement. If the new Second Lien
Obligations under the new Second Lien Documents are secured by assets of the
Grantors constituting Collateral that do not also secure the First Lien
Obligations, then the First Lien Obligations shall be secured at such time by a
first-priority Lien on such assets to the same extent provided in the First Lien
Collateral Documents and this Agreement except to the extent such Lien on such
assets constitutes a First Lien Declined Lien. This Section 5.6(b) shall survive
termination of this Agreement.

5.7 Purchase Right. (a) Without prejudice to the enforcement of any of the First
Lien Claimholders’ remedies under the First Lien Loan Documents, this Agreement,
at law or in equity or otherwise, the First Lien Claimholders agree at any time
following the earliest to occur of (i) an acceleration of any of the First Lien
Obligations in accordance with the terms of the applicable First Lien Loan
Documents, (ii) a payment default under any First Lien Loan Document that has
not been cured or waived by the applicable First Lien Claimholders within 60
days of the occurrence thereof or (iii) the commencement of any Insolvency or
Liquidation Proceeding with respect to any Grantor, the First Lien Claimholders
shall offer the Second Lien Claimholders the option to purchase the entire
aggregate amount (but not less than the

 

33



--------------------------------------------------------------------------------

entirety) of outstanding First Lien Obligations (including unfunded commitments
under any First Lien Loan Document that have not been terminated at such time)
at the Purchase Price without warranty or representation or recourse except as
provided in Section 5.7(d), on a pro rata basis among the First Lien
Claimholders, which offer may be accepted by less than all of the Second Lien
Claimholders so long as all the accepting Second Lien Claimholders shall when
taken together purchase such entire aggregate amount as set forth above.

(b) The “Purchase Price” shall equal the sum of (1) the full amount of all First
Lien Obligations then-outstanding and unpaid at par (including principal,
accrued but unpaid interest and fees and any other unpaid amounts, including
breakage costs and, in the case of any secured hedging obligations, the amount
that would be payable by the relevant Grantor thereunder if such Grantor were to
terminate the hedge agreement in respect thereof on the date of the purchase or,
if not terminated, an amount determined by the relevant First Lien Claimholder
to be necessary to collateralize its credit risk arising out of such agreement,
but excluding any prepayment penalties or premiums), (2) the cash collateral to
be furnished to the First Lien Claimholders providing letters of credit under
the First Lien Loan Documents in such amount (not to exceed 102.5% thereof) as
such First Lien Claimholders determine is reasonably necessary to secure such
First Lien Claimholders in connection with any such outstanding and undrawn
letters of credit and (3) all accrued and unpaid fees, expenses and other
amounts (including attorneys’ fees and expenses) owed to the First Lien
Claimholders under or pursuant to the First Lien Loan Documents on the date of
purchase to the extent not allocable to Excess First Lien Obligations.

(c) The Second Lien Claimholders shall irrevocably accept or reject such offer
within ten (10) days of the receipt thereof and the parties shall endeavor to
close promptly thereafter. If the Second Lien Claimholders (or any subset of
them) accept such offer, it shall be exercised pursuant to documentation
mutually acceptable to each of the First Lien Administrative Agent and the
purchasing Second Lien Claimholders. If the Second Lien Claimholders reject such
offer (or do not so irrevocably accept such offer within the required
timeframe), the First Lien Claimholders shall have no further obligations
pursuant to this Section 5.7 and may take any further actions in their sole
discretion in accordance with the First Lien Loan Documents and this Agreement.
Each First Lien Claimholder will retain all rights to indemnification provided
in the relevant First Lien Loan Documents for all claims and other amounts
relating to periods prior to the purchase of the First Lien Obligations pursuant
to this Section 5.7.

(d) The purchase and sale of the First Lien Obligations under this Section 5.7
will be without recourse and without representation or warranty of any kind by
the First Lien Claimholders, except that the First Lien Claimholders shall
severally and not jointly represent and warrant to the Second Lien Claimholders
that on the date of such purchase, immediately before giving effect to the
purchase;

 

34



--------------------------------------------------------------------------------

(1) the principal of and accrued and unpaid interest on the First Lien
Obligations, and the fees and expenses thereof owed to the respective First Lien
Claimholders, are as stated in any assignment agreement prepared in connection
with the purchase and sale of the First Lien Obligations; and

(2) each First Lien Claimholder owns the First Lien Obligations purported to be
owned by it free and clear of any Liens (other than participation interests not
prohibited by the First Lien Loan Documents, in which case the Purchase Price
will be appropriately adjusted so that the Second Lien Claimholders do not pay
amounts represented by participation interests to the extent that the Second
Lien Claimholders expressly assume the obligations under such participation
interests).

5.8 Designation of Hedging/Bank Product Obligations. With respect to any Hedging
Obligations and Bank Product Obligations that would otherwise constitute both
First Lien Obligations and Second Lien Obligations hereunder, such Hedging
Obligations and Bank Product Obligations shall solely constitute First Lien
Obligations for all purposes of this Agreement unless at the time that the
Company or any Grantor enters into the related Hedge Agreement or agreement
giving rise to Bank Product Obligations, the Company shall designate the related
Hedging Obligations and/or Bank Product Obligations under such Hedge Agreement
or agreement giving rise to Bank Product Obligations as Second Lien Obligations
in a written designation to the related swap counterparty or provider of Bank
Product Obligation with a copy to the First Lien Administrative Agent and the
Second Lien Collateral Trustee in which case such Hedging Obligations and Bank
Product Obligations shall solely constitute Second Lien Obligations for all
purposes of this Agreement.

SECTION 6. Insolvency or Liquidation Proceedings.

6.1 Finance and Sale Issues. Until the Discharge of First Lien Obligations has
occurred, if the Company or any other Grantor shall be subject to any Insolvency
or Liquidation Proceeding and the First Lien Administrative Agent shall desire
to permit the use of “Cash Collateral” (as such term is defined in
Section 363(a) of the Bankruptcy Code) on which such First Lien Administrative
Agent or any other creditor has a Lien, or to permit the Company or any other
Grantor to obtain financing, whether from the First Lien Claimholders or any
other Person under Section 364 of the Bankruptcy Code or any similar Bankruptcy
Law (“DIP Financing”), then the Second Lien Collateral Trustee, on behalf of
itself and each other Second Lien Claimholder, will not object to such Cash
Collateral use or DIP Financing (including any proposed orders for such Cash
Collateral use and/or DIP Financing which are acceptable to the First Lien
Administrative Agent) and to the extent the Liens securing the First Lien
Obligations are subordinated to or pari passu with such DIP Financing, the
Second Lien Collateral Trustee will subordinate its Liens in the Collateral to
the Liens securing such DIP Financing (and all Obligations relating thereto) and
will not request adequate protection or any other relief in connection therewith
(except, as expressly agreed by the First Lien

 

35



--------------------------------------------------------------------------------

Administrative Agent or to the extent permitted by Section 6.3); provided that
the aggregate principal amount of the DIP Financing plus the aggregate
outstanding principal amount of First Lien Obligations plus the aggregate face
amount of any letters of credit issued and outstanding under the First Lien Loan
Documents does not exceed the First Lien Cap Amount and the Second Lien
Collateral Trustee and the other Second Lien Claimholders retain the right to
object to any ancillary agreements or arrangements regarding Cash Collateral use
or the DIP Financing that are materially prejudicial to their interests. No
Second Lien Claimholder may provide DIP Financing to the Company or any other
Grantor secured by Liens equal or senior in priority to the Liens securing any
First Lien Obligations; provided, that if no First Lien Claimholder offers to
provide DIP Financing to the extent permitted under this Section 6.1 on or
before the date of the hearing to approve DIP Financing, then a Second Lien
Claimholder may seek to provide such DIP Financing secured by Liens equal or
senior in priority to the Liens securing any First Lien Obligations, and First
Lien Claimholders may object thereto. Notwithstanding anything herein to the
contrary, one or more Second Lien Claimholders may propose, or support any other
Person in proposing, DIP Financing that provides for the Discharge of the First
Lien Obligations within forty-five (45) days of the petition date (subject to
the right of the First Lien Claimholders and/or First Lien Administrative Agent
to object to such DIP Financing). The Second Lien Collateral Trustee, on behalf
of itself and each other Second Lien Claimholder, agrees that it will not object
to or oppose, a motion to sell, liquidate or otherwise dispose of Collateral
under Section 363 of the Bankruptcy Code if the requisite First Lien
Claimholders have consented to such sale, liquidation or other disposition;
provided that the proceeds of such disposition of Collateral are applied in
accordance with this Agreement. The Second Lien Collateral Trustee, on behalf of
itself and each other Second Lien Claimholder, further agrees that it will not
directly or indirectly oppose or impede entry of any order in connection with
such sale, liquidation or other disposition, including orders to retain
professionals or set bid procedures in connection with such sale, liquidation or
disposition if the requisite First Lien Claimholders have consented to (i) such
retention of professionals and bid procedures in connection with such sale,
liquidation or disposition of such Collateral and (ii) the sale, liquidation or
disposition of such Collateral, in which event the Second Lien Claimholders will
be deemed to have consented to the sale or disposition of Collateral pursuant to
Section 363(f) of the Bankruptcy Code, so long as such order does not impair the
rights of the Second Lien Claimholders under Section 363(k) of the Bankruptcy
Code; provided that the First Lien Cap Amount shall be reduced by an amount
equal to the net cash proceeds of such sale or other disposition which are used
to pay the principal or face amount of the First Lien Obligations.

6.2 Relief from the Automatic Stay. Until the Discharge of First Lien
Obligations has occurred, the Second Lien Collateral Trustee, on behalf of
itself and each other Second Lien Claimholder, agrees that none of them shall:
(i) seek (or support any other Person seeking) relief from the automatic stay or
any other stay in any Insolvency or Liquidation Proceeding in respect of the
Collateral, without the prior written consent of the First Lien Administrative
Agent, unless a motion for adequate protection permitted under Section 6.3 has
been denied by a bankruptcy court or (ii) oppose (or support any other Person in
opposing) any request by the First Lien Administrative Agent for relief from
such stay.

 

36



--------------------------------------------------------------------------------

6.3 Adequate Protection.

(a) The Second Lien Collateral Trustee, on behalf of itself and each other
Second Lien Claimholder, agrees that none of them shall contest (or support any
other Person contesting):

(1) any request by the First Lien Administrative Agent or any other First Lien
Claimholder for adequate protection under any Bankruptcy Law; or

(2) any objection by the First Lien Administrative Agent or any other First Lien
Claimholder to any motion, relief, action or proceeding based on the First Lien
Administrative Agent or any First Lien Claimholder claiming a lack of adequate
protection.

(b) Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(1) if the First Lien Claimholders (or any subset thereof) are granted adequate
protection in the form of additional collateral in connection with any Cash
Collateral use or DIP Financing, then the Second Lien Collateral Trustee, for
itself and any other Second Lien Claimholder, may seek or request adequate
protection in the form of a Lien on such additional collateral, which Lien will
be subordinated to the Liens securing the First Lien Obligations and such Cash
Collateral use or DIP Financing (and all Obligations relating thereto) on the
same basis as the other Liens securing the Second Lien Obligations are so
subordinated to the First Lien Obligations under this Agreement; and

(2) The Second Lien Collateral Trustee and Second Lien Claimholders shall only
be permitted to seek adequate protection with respect to their rights in the
Collateral in any Insolvency or Liquidation Proceeding in the form of
(A) additional collateral; provided that as adequate protection for the First
Lien Obligations, the First Lien Administrative Agent, on behalf of the First
Lien Claimholders, is also granted a Lien on such additional collateral, which
Lien shall be senior to any Lien of the Second Lien Collateral Trustee and the
Second Lien Claimholders on such additional collateral; (B) replacement Liens on
the Collateral; provided that as adequate protection for the First Lien
Obligations, the First Lien Administrative Agent, on behalf of the First Lien
Claimholders, is also granted replacement Liens on the Collateral, which Liens
shall be senior to the Liens of the Second Lien Collateral Trustee and the
Second Lien Claimholders on the Collateral; (C) an administrative expense claim;
provided that as adequate protection for the First Lien Obligations, the First
Lien Administrative Agent, on behalf of the First Lien Claimholders, is also
granted an administrative expense claim which is senior and prior to the
administrative expense claim of the

 

37



--------------------------------------------------------------------------------

Second Lien Collateral Trustee and the other Second Lien Claimholders; and
(D) cash payments with respect to interest on the Second Lien Obligations;
provided that (1) as adequate protection for the First Lien Obligations, the
First Lien Administrative Agent, on behalf of the First Lien Claimholders, is
also granted cash payments with respect to interest on the First Lien
Obligations, and (2) such cash payments do not exceed an amount equal to the
interest accruing on the principal amount of Second Lien Obligations outstanding
on the date such relief is granted at the interest rate under the Second Lien
Documents and accruing from the date the Second Lien Collateral Trustee is
granted such relief. If any Second Lien Claimholder receives Post-Petition
Interest and/or adequate protection payments in an Insolvency or Liquidation
Proceeding (“Second Lien Adequate Protection Payments”), and the First Lien
Claimholders do not receive payment in full in cash of all First Lien
Obligations (subject, in the case of principal outstanding under the First Lien
Loan Documents and face amounts of letters of credit issued and outstanding, to
the First Lien Cap Amount) upon the effectiveness of the plan of reorganization
for, or conclusion of, that Insolvency or Liquidation Proceeding, then each
Second Lien Claimholder shall pay over to the First Lien Claimholders an amount
(the “Pay-Over Amount”) equal to the lesser of (i) the Second Lien Adequate
Protection Payments received by such Second Lien Claimholder and (ii) the amount
of the short-fall (the “Short Fall”) in payment in full in cash of the First
Lien Loan Obligations (subject, in the case of principal outstanding under the
First Lien Loan Documents and face amounts of letters of credit, to the First
Lien Cap Amount); provided that to the extent any portion of the Short Fall
represents payments received by the First Lien Claimholders in the form of
promissory notes, equity or other property, equal in value to the cash paid in
respect of the Pay-Over Amount, the First Lien Claimholders shall, upon receipt
of the Pay-Over Amount, transfer those promissory notes, equity or other
property, equal in value to the cash paid in respect of the Pay-Over Amount, to
the applicable Second Lien Claimholders pro rata in exchange for the Pay-Over
Amount. Notwithstanding anything herein to the contrary, the First Lien
Claimholders shall not be deemed to have consented to, and expressly retain
their rights to object to, the grant of adequate protection in the form of cash
payments to the Second Lien Claimholders made pursuant to this Section 6.3(b).

(c) The Second Lien Collateral Trustee, on behalf of itself and each other
Second Lien Claimholder, agrees that notice of a hearing to approve DIP
Financing or use of Cash Collateral on an interim basis shall be adequate if
delivered to the Second Lien Collateral Trustee at least two (2) Business Days
in advance of such hearing and that notice of a hearing to approve DIP Financing
or use of Cash Collateral on a final basis shall be adequate if delivered to the
Second Lien Collateral Trustee at least fifteen (15) days in advance of such
hearing.

 

38



--------------------------------------------------------------------------------

6.4 No Waiver. Subject to Section 6.7(b), nothing contained herein shall
prohibit or in any way limit the First Lien Administrative Agent or any other
First Lien Claimholder from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by the Second Lien Collateral
Trustee or any of the other Second Lien Claimholders, including the seeking by
the Second Lien Collateral Trustee or any other Second Lien Claimholder of
adequate protection or the asserting by the Second Lien Collateral Trustee or
any other Second Lien Claimholder of any of its rights and remedies under the
Second Lien Documents or otherwise.

6.5 Avoidance Issues. If any First Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Company or any other Grantor any amount paid in respect of
First Lien Obligations (a “Recovery”), then such First Lien Claimholder shall be
entitled to a reinstatement of its First Lien Obligations with respect to all
such recovered amounts on the date of such Recovery, and from and after the date
of such reinstatement the Discharge of First Lien Obligations (or, as
applicable, payment in full in cash of all Excess First Lien Obligations
(including interest accruing thereon on or after the commencement of any
Insolvency or Liquidation Proceeding, whether or not such interest would be
allowed in such Insolvency or Liquidation Proceeding) and termination or cash
collateralization (in an amount and manner reasonably satisfactory to the
applicable letter of credit issuer, but in no event in an amount greater than
102.5% of the aggregate undrawn face amount), or the making of other
arrangements satisfactory to the applicable letter of credit issuer, of all
letters of credit constituting Excess First Lien Obligations) shall be deemed
not to have occurred for all purposes hereunder. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement. This Section 6.5 shall survive termination of this
Agreement.

6.6 Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed pursuant to a plan of reorganization,
arrangement, compromise or liquidation or similar dispositive restructuring
plan, both on account of First Lien Obligations and on account of Second Lien
Obligations, then, to the extent the debt obligations distributed on account of
the First Lien Obligations and on account of the Second Lien Obligations are
secured by Liens upon the same property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

6.7 Post-Petition Interest.

(a) None of the Second Lien Collateral Trustee or any other Second Lien
Claimholder shall oppose or seek to challenge any claim by the First Lien
Administrative Agent or any other First Lien Claimholder for allowance in any
Insolvency or Liquidation Proceeding of First Lien Obligations consisting of
Post-Petition Interest to the extent of the value of any First Lien
Claimholder’s Lien on the Collateral, without regard to the existence of the
Liens of the Second Lien Collateral Trustee or the other Second Lien
Claimholders on the Collateral.

 

39



--------------------------------------------------------------------------------

(b) None of the First Lien Administrative Agent or any other First Lien
Claimholder shall oppose or seek to challenge any claim by the Second Lien
Collateral Trustee or any other Second Lien Claimholder for allowance in any
Insolvency or Liquidation Proceeding of Second Lien Obligations consisting of
Post-Petition Interest to the extent of the value of the Lien of the Second Lien
Collateral Trustee, on behalf of the Second Lien Claimholders, on the Collateral
(after taking into account the amount of the First Lien Obligations).

6.8 Waiver. The Second Lien Collateral Trustee, on behalf of itself and each
other Second Lien Claimholder, waives any claim it may hereafter have against
any First Lien Claimholder arising out of the election of any First Lien
Claimholder of the application of Section 1111(b)(2) of the Bankruptcy Code,
and/or out of any cash collateral or financing arrangement or out of any grant
of a security interest in connection with the Collateral in any Insolvency or
Liquidation Proceeding so long as such actions are not in express contravention
of the terms of this Agreement.

6.9 Separate Grants of Security and Separate Classification. The Second Lien
Collateral Trustee, on behalf of itself and each other Second Lien Claimholder,
and the First Lien Administrative Agent on behalf of itself and each other First
Lien Claimholder, acknowledges and agrees that:

(a) the grants of Liens pursuant to the First Lien Collateral Documents and the
Second Lien Collateral Documents constitute two separate and distinct grants of
Liens; and

(b) because of, among other things, their differing rights in the Collateral,
the Second Lien Obligations are fundamentally different from the First Lien
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency or Liquidation Proceeding.

To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Claimholders
and the Second Lien Claimholders in respect of the Collateral constitute only
one secured claim (rather than separate classes of senior and junior secured
claims), then each of the parties hereto hereby acknowledges and agrees that all
distributions shall be made as if there were separate classes of senior and
junior secured claims against the Grantors in respect of the Collateral (with
the effect being that, to the extent that the aggregate value of the Collateral
is sufficient (for this purpose ignoring all claims held by the Second Lien
Claimholders), the First Lien Claimholders shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing (or that would be owing if there
were such separate classes of senior and junior secured claims) in respect of
Post-Petition Interest (including any additional interest payable pursuant to
the First Lien Loan Documents arising from or related to a default, which is
disallowed as a claim in any Insolvency or Liquidation Proceeding)

 

40



--------------------------------------------------------------------------------

before any distribution is made in respect of the claims held by the Second Lien
Claimholders with respect to the Collateral, with the Second Lien Collateral
Trustee, on behalf of itself and each other Second Lien Claimholder, hereby
acknowledging and agreeing to turn over to the First Lien Administrative Agent,
on behalf of itself and each other First Lien Claimholder, Collateral or
proceeds of Collateral otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Second Lien Claimholders).

6.10 Effectiveness in Insolvency or Liquidation Proceedings. The Parties
acknowledge that this Agreement is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code, which will be effective before, during
and after the commencement of an Insolvency or Liquidation Proceeding. All
references in this Agreement to any Grantor will include such Person as a
debtor-in-possession and any receiver or trustee for such Person in an
Insolvency or Liquidation Proceeding.

SECTION 7. Reliance; Waivers; Etc.

7.1 Reliance. Other than any reliance on the terms of this Agreement, the First
Lien Administrative Agent, on behalf of itself and each other First Lien
Claimholder, acknowledges that it and such other First Lien Claimholders have,
independently and without reliance on the Second Lien Collateral Trustee or any
other Second Lien Claimholder, and based on documents and information deemed by
them appropriate, made their own credit analysis and decision to enter into each
of the First Lien Loan Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the First Lien Loan Documents or this Agreement. The Second Lien
Collateral Trustee, on behalf of itself and each other Second Lien Claimholder,
acknowledges that it and such other Second Lien Claimholders have, independently
and without reliance on the First Lien Administrative Agent or any other First
Lien Claimholder, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into each of
the Second Lien Documents and be bound by the terms of this Agreement and they
will continue to make their own credit decision in taking or not taking any
action under the Second Lien Documents or this Agreement (it being understood
that neither the Second Lien Collateral Trustee nor the Second Lien Indenture
Trustee has made and has no duty to make any credit analysis).

7.2 No Warranties or Liability. The First Lien Administrative Agent, on behalf
of itself and each other First Lien Claimholder, acknowledges and agrees that
none of the Second Lien Collateral Trustee or any other Second Lien Claimholder
has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the Second Lien Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided herein, the Second Lien Claimholders will be entitled to
manage and supervise their respective loans and extensions of credit under the
Second Lien Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate. The Second Lien Collateral Trustee, on behalf
of

 

41



--------------------------------------------------------------------------------

itself and each other Second Lien Claimholder, acknowledges and agrees that none
of the First Lien Administrative Agent or any other First Lien Claimholder has
made any express or implied representation or warranty, including with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any of the First Lien Loan Documents, the ownership of any
Collateral or the perfection or priority of any Liens thereon. Except as
otherwise provided herein, the First Lien Claimholders will be entitled to
manage and supervise their respective loans and extensions of credit under the
First Lien Loan Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate. The Second Lien Collateral Trustee and
the other Second Lien Claimholders shall have no duty to the First Lien
Administrative Agent or any other First Lien Claimholder, and the First Lien
Administrative Agent and the other First Lien Claimholders shall have no duty to
the Second Lien Collateral Trustee or any other Second Lien Claimholder, to act
or refrain from acting in a manner which allows, or results in, the occurrence
or continuance of an event of default or default under any agreements with the
Company or any other Grantor (including the First Lien Loan Documents and the
Second Lien Documents), regardless of any knowledge thereof which they may have
or be charged with.

7.3 No Waiver of Lien Priorities.

(a) No right of the First Lien Claimholders, the First Lien Administrative Agent
or any of them to enforce any provision of this Agreement or any First Lien Loan
Document shall at any time in any way be prejudiced or impaired by any act or
failure to act on the part of the Company or any other Grantor or by any act or
failure to act by any First Lien Claimholder or the First Lien Administrative
Agent, or by any noncompliance by any Person with the terms, provisions and
covenants of this Agreement, any of the First Lien Loan Documents or any of the
Second Lien Documents, regardless of any knowledge thereof which the First Lien
Administrative Agent or any First Lien Claimholder, or any of them, may have or
be otherwise charged with.

(b) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Company and the other Grantors under the First Lien
Loan Documents and subject to the provisions of Section 5.3(a)), the First Lien
Claimholders, the First Lien Administrative Agent and any of them may, at any
time and from time to time in accordance with the First Lien Loan Documents
and/or applicable law, without the consent of, or notice to, the Second Lien
Collateral Trustee or any other Second Lien Claimholder, without incurring any
liabilities to the Second Lien Collateral Trustee or any other Second Lien
Claimholder and without impairing or releasing the Lien priorities and other
benefits provided in this Agreement (even if any right of subrogation or other
right or remedy of the Second Lien Collateral Trustee or any other Second Lien
Claimholder is affected, impaired or extinguished thereby) do any one or more of
the following:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange,

 

42



--------------------------------------------------------------------------------

increase or alter, the terms of any of the First Lien Obligations or any Lien on
any First Lien Collateral or guaranty of any of the First Lien Obligations or
any liability of the Company or any other Grantor, or any liability incurred
directly or indirectly in respect thereof (including any increase in or
extension of the First Lien Obligations, without any restriction as to the tenor
or terms of any such increase or extension) or otherwise amend, renew, exchange,
extend, modify or supplement in any manner any Liens held by the First Lien
Administrative Agent or any of the other First Lien Claimholders, the First Lien
Obligations or any of the First Lien Loan Documents; provided that any such
increase in the First Lien Obligations shall not increase the sum of the
Indebtedness constituting principal under the First Lien Loan Documents and the
face amount of any letters of credit issued and outstanding under the First Lien
Loan Documents to an amount in excess of the First Lien Cap Amount;

(2) sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the First Lien Collateral or any
liability of the Company or any other Grantor to any of the First Lien
Claimholders or the First Lien Administrative Agent, or any liability incurred
directly or indirectly in respect thereof;

(3) settle or compromise any First Lien Obligation or any other liability of the
Company or any other Grantor or any security therefor or any liability incurred
directly or indirectly in respect thereof and apply any sums by whomsoever paid
and however realized to any liability (including the First Lien Obligations) in
any manner or order; and

(4) exercise or delay in or refrain from exercising any right or remedy against
the Company or any other Grantor or any other Person or any security, and elect
any remedy and otherwise deal freely with the Company, any other Grantor or any
First Lien Collateral and any security and any guarantor or any liability of the
Company or any other Grantor to the First Lien Claimholders or any liability
incurred directly or indirectly in respect thereof.

(c) Except as otherwise expressly provided herein, the Second Lien Collateral
Trustee, on behalf of itself and each other Second Lien Claimholder, also agrees
that the First Lien Claimholders and the First Lien Administrative Agent shall
not have any liability to the Second Lien Collateral Trustee or any such Second
Lien Claimholders, and the Second Lien Collateral Trustee, on behalf of itself
and each other Second Lien Claimholder, hereby waives any claim against any
First Lien Claimholder or the First Lien Administrative Agent arising out of any
and all actions which the First Lien Claimholders or the First Lien
Administrative Agent may take or permit or omit to take with respect to:

(1) the First Lien Loan Documents (other than this Agreement);

 

43



--------------------------------------------------------------------------------

(2) the collection of the First Lien Obligations; or

(3) the foreclosure upon, or sale, liquidation or other disposition of, any
First Lien Collateral.

The Second Lien Collateral Trustee, on behalf of itself and each other Second
Lien Claimholder, agrees that the First Lien Claimholders and the First Lien
Administrative Agent do not have any duty to them in respect of the maintenance
or preservation of the First Lien Collateral, the First Lien Obligations or
otherwise.

(d) Until the Discharge of First Lien Obligations, the Second Lien Collateral
Trustee, on behalf of itself and each other Second Lien Claimholder, agrees not
to assert and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or otherwise claim the benefit of
any marshaling, appraisal, valuation or other similar right that may otherwise
be available under applicable law with respect to the Collateral or any other
similar rights a junior secured creditor may have under applicable law.

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the First Lien Administrative Agent and the First Lien Claimholders and the
Second Lien Collateral Trustee and the other Second Lien Claimholders,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Lien Loan Documents or
any Second Lien Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
First Lien Obligations or Second Lien Obligations, or any amendment or waiver or
other modification, including any increase in the amount thereof, whether by
course of conduct or otherwise, of the terms of any First Lien Loan Document or
any Second Lien Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the First Lien Obligations or Second Lien
Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

 

44



--------------------------------------------------------------------------------

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the First
Lien Administrative Agent, the First Lien Obligations, any First Lien
Claimholder, the Second Lien Collateral Trustee, the Second Lien Obligations or
any Second Lien Claimholder in respect of this Agreement.

SECTION 8. Miscellaneous.

8.1 Integration/Conflicts. This Agreement, the First Lien Loan Documents and the
Second Lien Documents represent the entire agreement of the Grantors, the First
Lien Claimholders and the Second Lien Claimholders with respect to the subject
matter hereof and thereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. There are no promises, undertakings, representations or warranties by
the First Lien Claimholders or the Second Lien Claimholders relative to the
subject matter hereof and thereof not expressly set forth or referred to herein
or therein. In the event of any conflict between the provisions of this
Agreement and the provisions of the First Lien Loan Documents or the Second Lien
Documents, the provisions of this Agreement shall govern and control.

8.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This is a continuing agreement of lien subordination and the First Lien
Claimholders may continue, at any time and without notice to the Second Lien
Collateral Trustee or any other Second Lien Claimholder subject to the Second
Lien Documents, to extend credit and other financial accommodations and lend
monies to or for the benefit of the Company or any Grantor constituting First
Lien Obligations in reliance hereof. The Second Lien Collateral Trustee, on
behalf of itself and each other Second Lien Claimholder, hereby waives any right
it may have under applicable law to revoke this Agreement or any of the
provisions of this Agreement. The terms of this Agreement shall survive, and
shall continue in full force and effect, in any Insolvency or Liquidation
Proceeding. Any provision of this Agreement that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good faith negotiations
to replace any invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to those of
the invalid, illegal or unenforceable provisions. All references to the Company
or any other Grantor shall include the Company or such Grantor as debtor and
debtor-in-possession and any receiver, trustee or similar person for the Company
or any other Grantor (as the case may be) in any Insolvency or Liquidation
Proceeding. This Agreement shall terminate and be of no further force and effect
on the earlier to occur of (x) the date on which there has been a Discharge of
First Lien Obligations and no Excess First Lien Obligations remain outstanding
and (y) the date on which there has been a Discharge of Second Lien Obligations
and no Excess Second Lien Obligations remain outstanding, in each case, subject
to Sections 5.6 and 6.5; provided, however, that no termination shall relieve
any party of its obligations incurred hereunder prior to the date of
termination.

 

45



--------------------------------------------------------------------------------

8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Second Lien Collateral Trustee or the First
Lien Administrative Agent shall be deemed to be made unless the same shall be in
writing signed on behalf of the First Lien Administrative Agent, the Second Lien
Collateral Trustee or their respective authorized agents and each waiver, if
any, shall be a waiver only with respect to the specific instance involved and
shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. Notwithstanding the foregoing, the Company and the other Grantors
shall not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement, except to the extent such amendment,
modification or waiver directly and adversely affects the rights of the Company
or the other Grantors hereunder.

8.4 Information Concerning Financial Condition of the Company and its
Subsidiaries. The First Lien Administrative Agent and the First Lien
Claimholders, on the one hand, and the Second Lien Claimholders and the Second
Lien Collateral Trustee, on the other hand, shall each be responsible for
keeping themselves informed of (a) the financial condition of the Grantors and
their Subsidiaries and all endorsers and/or guarantors of the First Lien
Obligations or the Second Lien Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the First Lien Obligations or the Second
Lien Obligations; provided, that nothing in this Section 8.4 shall impose a duty
on the Second Lien Collateral Trustee or Second Lien Indenture Trustee to inform
itself or investigate the financial condition of the Borrower or the Guarantors
beyond that which may be required under the Second Lien Collateral Trust
Agreement or Second Lien Indenture, respectively. The First Lien Administrative
Agent and the other First Lien Claimholders shall have no duty to advise the
Second Lien Collateral Trustee or any other Second Lien Claimholder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event the First Lien Administrative Agent or
any of the other First Lien Claimholders, in its or their sole discretion,
undertakes at any time or from time to time to provide any such information to
the Second Lien Collateral Trustee or any other Second Lien Claimholder, it or
they shall be under no obligation:

(a) to make, and the First Lien Administrative Agent and the other First Lien
Claimholders shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided;

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

 

46



--------------------------------------------------------------------------------

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

The Second Lien Collateral Trustee and the other Second Lien Claimholders shall
have no duty to advise the First Lien Administrative Agent or any other First
Lien Claimholder of information known to it or them regarding such condition or
any such circumstances or otherwise. In the event the Second Lien Collateral
Trustee or any of the other Second Lien Claimholders, in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to the First Lien Administrative Agent or any other First Lien
Claimholder, it or they shall be under no obligation:

(a) to make, and the Second Lien Collateral Trustee and the other Second Lien
Claimholders shall not make, any express or implied representation or warranty,
including with respect to the accuracy, completeness, truthfulness or validity
of any such information so provided;

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5 Subrogation. With respect to the value of any payments or distributions in
cash, property or other assets that any of the Second Lien Claimholders or the
Second Lien Collateral Trustee pays over to the First Lien Administrative Agent
or the First Lien Claimholders under the terms of this Agreement, the Second
Lien Claimholders and the Second Lien Collateral Trustee shall be subrogated to
the rights of the First Lien Administrative Agent and the First Lien
Claimholders; provided that the Second Lien Collateral Trustee, on behalf of
itself and each other Second Lien Claimholder, hereby agrees not to assert or
enforce any such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of First Lien Obligations has occurred. The
Company acknowledges and agrees that the value of any payments or distributions
in cash, property or other assets received by the Second Lien Collateral Trustee
or the Second Lien Claimholders that are paid over to the First Lien
Administrative Agent or the First Lien Claimholders pursuant to this Agreement
shall not reduce any of the Second Lien Obligations.

8.6 Application of Payments. All payments received by the First Lien
Administrative Agent or the First Lien Claimholders may be applied, reversed and
reapplied, in whole or in part, to such part of the First Lien Obligations
provided for in the First Lien Loan Documents. The Second Lien Collateral
Trustee, on behalf of itself and each other Second Lien Claimholder, agrees to
any extension or postponement of the time of payment, subject to
Section 5.3(a)(3), of the First Lien Obligations or any part

 

47



--------------------------------------------------------------------------------

thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any Lien which may at any time secure any part of the
First Lien Obligations and to the addition or release of any other Person
primarily or secondarily liable therefor.

8.7 Submission to Jurisdiction; Certain Waivers. Each of the Company, each other
Grantor, the First Lien Administrative Agent on behalf of itself and each other
First Lien Claimholder and the Second Lien Collateral Trustee on behalf of
itself and each Second Lien Claimholder hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Collateral Documents (whether arising in
contract, tort or otherwise) to which it is a party, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the courts of the State of New York sitting in the Borough of
Manhattan, the courts of the United States for the Southern District of New York
sitting in the Borough of Manhattan, and appellate courts from any thereof;

(b) agrees that all claims in respect of any such action or proceeding shall be
heard and determined in such New York state court or, to the fullest extent
permitted by applicable law, in such federal court;

(c) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law and that nothing in this Agreement or any
other First Lien Loan Document or Second Lien Document shall affect any right
that any Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other First Lien Loan Document or Second Lien
Document against such Grantor or any of its assets in the courts of any
jurisdiction;

(d) waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of venue of any action or
proceeding arising out of or relating to this Agreement or any other Collateral
Documents in any court referred to in Section 8.7(a) (and irrevocably waives to
the fullest extent permitted by applicable law the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court);

(e) consents to service of process in any such proceeding in any such court by
registered or certified mail, return receipt requested, to the applicable party
at its address provided in accordance with Section 8.9 (and agrees that nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law);

(f) agrees that service as provided in Section 8.7(e) is sufficient to confer
personal jurisdiction over the applicable party in any such proceeding in any
such court, and otherwise constitutes effective and binding service in every
respect; and

 

48



--------------------------------------------------------------------------------

(g) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover any special, exemplary, punitive or consequential damages.

8.8 WAIVER OF JURY TRIAL.

EACH PARTY HERETO, AND THE COMPANY AND THE OTHER GRANTORS HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY
OTHER THEORY). EACH PARTY HERETO AND THE COMPANY AND THE OTHER GRANTORS
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. EACH PARTY HERETO AND THE COMPANY AND THE OTHER GRANTORS FURTHER
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

8.9 Notices. All notices to the Second Lien Claimholders and the First Lien
Claimholders permitted or required under this Agreement shall be sent to the
Second Lien Collateral Trustee and the First Lien Administrative Agent,
respectively. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served or sent by
telefacsimile, electronic mail or United States mail or courier service and
shall be deemed to have been given when delivered in person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile or
electronic mail, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed. For the purposes hereof, the
addresses of the parties hereto shall be as set forth below each party’s name on
the signature pages hereto or in the Joinder Agreement pursuant to which it
becomes a party hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.

8.10 Further Assurances. The First Lien Administrative Agent, on behalf of
itself and each other First Lien Claimholder under the First Lien Loan

 

49



--------------------------------------------------------------------------------

Documents, and the Second Lien Collateral Trustee, on behalf of itself and each
other Second Lien Claimholder under the Second Lien Documents, and the Company,
agree that each of them shall take such further action and shall execute and
deliver such additional documents and instruments (in recordable form, if
requested) as the First Lien Administrative Agent or the Second Lien Collateral
Trustee may reasonably request to effectuate the terms of and the Lien
priorities contemplated by this Agreement.

8.11 APPLICABLE LAW. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS IN THE
COLLATERAL).

8.12 Binding on Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the First Lien Administrative Agent, the other First
Lien Claimholders, the Second Lien Collateral Trustee, the other Second Lien
Claimholders, the Company and the other Grantors, and their respective
successors and assigns from time to time. If either of the First Lien
Administrative Agent or the Second Lien Collateral Trustee resigns or is
replaced pursuant to the First Lien Loan Documents or the Second Lien Documents,
as applicable, its successor and/or assign shall be deemed to be a party to this
Agreement and shall have all the rights of, and be subject to all the
obligations of, this Agreement. No provision of this Agreement will inure to the
benefit of a bankruptcy trustee, debtor-in-possession, creditor trust or other
representative of an estate or creditor of any Grantor, including where any such
bankruptcy trustee, debtor-in-possession, creditor trust or other representative
of an estate is the beneficiary of a Lien securing Collateral by virtue of the
avoidance of such Lien in an Insolvency or Liquidation Proceeding.

8.13 Section Headings. The section headings and the table of contents used in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose, be given any
substantive effect, affect the construction hereof or be taken into
consideration in the interpretation hereof.

8.14 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission (e.g., in “pdf” or “tif” format)
shall be effective as delivery of a manually executed counterpart hereof.

 

50



--------------------------------------------------------------------------------

8.15 Authorization. By its signature, each Person executing this Agreement, on
behalf of such Person but not in his or her personal capacity as a signatory,
represents and warrants to the other parties hereto that it is duly authorized
to execute this Agreement.

8.16 No Third Party Beneficiaries/ Provisions Solely to Define Relative Rights.
This Agreement and the rights and benefits hereof shall inure to the benefit of
each of the First Lien Claimholders and the Second Lien Claimholders and their
respective successors and assigns from time to time. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Administrative Agent and the other First Lien
Claimholders on the one hand and the Second Lien Collateral Trustee and the
other Second Lien Claimholders on the other hand. Nothing herein shall be
construed to limit the relative rights and obligations as among the First Lien
Claimholders or as among the Second Lien Claimholders. None of the Company, any
other Grantor or any other creditor shall have any rights hereunder and neither
the Company nor any Grantor nor any other creditor may rely on the terms hereof,
except as set forth in Section 8.3 or this sentence. Nothing in this Agreement
is intended to or shall impair the obligations of the Company or any other
Grantor, which are absolute and unconditional, to pay the First Lien Obligations
and the Second Lien Obligations as and when the same shall become due and
payable in accordance with their terms.

8.17 No Indirect Actions. Unless otherwise expressly stated, if a party may not
take an action under this Agreement, then it may not take that action
indirectly, or support any other Person in taking that action directly or
indirectly. “Taking an action indirectly” means taking an action that is not
expressly prohibited for the party but is intended to have substantially the
same effects as the prohibited action.

8.18 Additional Grantors. Each of the Company and the other Grantors agrees that
it shall ensure that each of its Subsidiaries that is or is to become a party to
any First Lien Loan Document or Second Lien Document shall either execute this
Agreement on the date hereof or shall confirm that it is a Grantor hereunder
pursuant to a Joinder Agreement substantially in the form attached hereto as
Exhibit A that is executed and delivered by such Subsidiary prior to or
concurrently with its execution and delivery of such First Lien Loan Document or
such Second Lien Document.

[Remainder of this page intentionally left blank]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

First Lien Administrative Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as First Lien Administrative Agent,

By:  

/s/ Brian Carrico

Name:   Brian Carrico Title:   Senior Vice President SOUTH TRYON STREET, 7TH
FLOOR CHARLOTTE, NORTH CAROLINA 28282-1915

 

52



--------------------------------------------------------------------------------

Second Lien Collateral Trustee

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Second Lien Collateral Trustee

By:  

/s/ W. Thomas Morris II

Name:   W. Thomas Morris II Title:   Vice President Wilmington Trust, National
Association Global Capital Markets 1100 North Market Street Wilmington, DE 19890
Attention: SunEdison, Inc. Collateral Trust Administrator Fax: 302-636-4145

 

53



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: SUNEDISON, INC. By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Executive Vice President, CAO & CFO

SUNEDISON HOLDINGS CORPORATION,

as a Grantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

SUNEDISON INTERNATIONAL, INC.,

as a Grantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

MEMC PASADENA, INC.,

as a Grantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

ENFLEX CORPORATION,

as a Grantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

 

54



--------------------------------------------------------------------------------

NVT, LLC, as a Grantor By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

SOLAICX,

as a Grantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

SUN EDISON LLC,

as a Grantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

SUNEDISON CANADA, LLC,

as a Grantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

SUNEDISON INTERNATIONAL, LLC,

as a Grantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

 

55



--------------------------------------------------------------------------------

FOTOWATIO RENEWABLE VENTURES, INC., as a Grantor By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

SUNEDISON CONTRACTING, LLC,

as a Grantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

NVT LICENSES, LLC,

as a Grantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

TEAM-SOLAR INC.,

as a Grantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

SUNEDISON UTILITY HOLDINGS, INC.,

as a Grantor

By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

 

56



--------------------------------------------------------------------------------

SUNE ML 1, LLC, as a Grantor By:  

/s/ Brian Wuebbels

Name:   Brian Wuebbels Title:   Authorized Officer

 

57



--------------------------------------------------------------------------------

Exhibit A

[FORM OF] GRANTOR JOINDER AGREEMENT NO. [                    ] dated as of
[            ], 20[    ] (the “Grantor Joinder Agreement”) to the INTERCREDITOR
AGREEMENT dated as of January 11, 2016 (the “Intercreditor Agreement”), among
Wells Fargo Bank, National Association, as First Lien Administrative Agent,
Wilmington Trust, National Association, as Second Lien Collateral Trustee, and
acknowledged and agreed to by SunEdison, Inc., a Delaware corporation (the
“Company”), certain subsidiaries of the Company (each a “Grantor”).

Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

The undersigned, [                    ], a [                    ], (the “New
Grantor”) wishes to acknowledge and agree to the Intercreditor Agreement and
become a party thereto to the limited extent contemplated by Section 8.18
thereof and to acquire and undertake the rights and obligations of a Grantor
thereunder.

Accordingly, the New Grantor agrees as follows for the benefit of the
Administrative Agents and the Claimholders:

Section 1. Accession to the Intercreditor Agreement. The New Grantor
(a) acknowledges and agrees to, and becomes a party to the Intercreditor
Agreement as a Grantor to the limited extent contemplated by Section 8.18
thereof, (b) agrees to all the terms and provisions of the Intercreditor
Agreement and (c) shall have all the rights and obligations of a Grantor under
the Intercreditor Agreement. This Grantor Joinder Agreement supplements the
Intercreditor Agreement and is being executed and delivered by the New Grantor
pursuant to Section 8.18 of the Intercreditor Agreement.

Section 2. Representations, Warranties and Acknowledgement of the New Grantor.
The New Grantor represents and warrants to each Administrative Agent and to the
Claimholders that (a) it has full power and authority to enter into this Grantor
Joinder Agreement, in its capacity as Grantor and (b) this Grantor Joinder
Agreement has been duly authorized, executed and delivered by it and constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with the terms of this Grantor Joinder Agreement.

Section 3. Counterparts. This Grantor Joinder Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Grantor Joinder Agreement or any document or instrument
delivered in connection herewith by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of this Grantor Joinder
Agreement or such other document or instrument, as applicable.

Section 4. Section Headings. Section heading used in this Grantor Joinder
Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken in consideration in the interpretation
hereof.

 

58



--------------------------------------------------------------------------------

Section 5. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement subject to any limitations set forth in the
Intercreditor Agreement with respect to the Grantors.

Section 6. Governing Law. THIS GRANTOR JOINDER AGREEMENT, AND ANY DISPUTE, CLAIM
OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS GRANTOR JOINDER AGREEMENT
(WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF
A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY PROVISIONS OF THE UCC
RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF PERFECTION OR
PRIORITY OF THE SECURITY INTERESTS IN THE COLLATERAL).

Section 7. Severability. Any provision of this Grantor Joinder Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to those of the invalid, illegal or unenforceable
provisions.

Section 8. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 8.9 of the Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it at
the address set forth under its signature hereto, which information supplements
Section 8.9 of the Intercreditor Agreement.

Section 9. Miscellaneous. The provisions of Section 8 of the Intercreditor
Agreement will apply with like effect to this Grantor Joinder Agreement.

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Grantor has duly executed this Grantor Joinder
Agreement to the Intercreditor Agreement as of the day and year first above
written.

 

[                                          ], By:  

 

Name:   Title:   Address for notices:  

 

 

 

  Attention of:  

 

  Telecopy:  

 

 

60